                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                    UNITED STATES DISTRICT COURT

                                   9                                   NORTHERN DISTRICT OF CALIFORNIA

                                  10                                          San Francisco Division

                                  11       SARA R. HAYDEN,                                  Case No. 18-cv-01198-LB
                                  12                      Plaintiff,
Northern District of California
 United States District Court




                                                                                            ORDER GRANTING PLAINTIFF'S
                                  13               v.                                       MOTION FOR SUMMARY
                                                                                            JUDGMENT AND DENYING
                                  14       NANCY BERRYHILL,                                 DEFENDANT'S CROSS-MOTION FOR
                                                                                            SUMMARY JUDGMENT
                                  15                      Defendant.
                                                                                            Re: ECF Nos. 15, 18
                                  16

                                  17
                                                                               INTRODUCTION
                                  18
                                             Plaintiff Sara Hayden seeks judicial review of a final decision by the Commissioner of the
                                  19
                                       Social Security Administration denying her claim for disability-insurance benefits under Title II of
                                  20
                                       the Social Security Act, 42 U.S.C. §§ 416 and 423.1 She moved for summary judgment, and the
                                  21
                                       Commissioner opposed the motion and filed a cross-motion for summary judgment.2 All parties
                                  22
                                       consented to magistrate-judge jurisdiction.3 Under Civil Local Rule 16–5, the matter is submitted
                                  23

                                  24

                                  25

                                  26   1
                                        Compl. – ECF No. 1 at 9; Cross-Mot. – ECF No. 18 at 5. Citations refer to material in the Electronic
                                       Case File (“ECF”); pinpoint citations are to the ECF-generated page numbers at the top of documents.
                                  27   2
                                           Mot. – ECF No. 15; Cross-Mot. – ECF No. 18.
                                  28   3
                                           Consent Forms – ECF Nos. 7, 8.

                                       ORDER – No. 18-cv-01198-LB
                                   1   for decision by this court without oral argument. The court grants the plaintiff’s motion for

                                   2   summary judgment.

                                   3

                                   4                                               STATEMENT

                                   5   1. Procedural History

                                   6         On July 14, 2011, the plaintiff, then 48 years old, filed an application for disability-insurance

                                   7   benefits under Title II of the Social Security Act.4 The plaintiff alleged the following conditions:

                                   8   major depressive disorder, inability to concentrate, difficulty retaining new information,

                                   9   rheumatoid arthritis, neck pain, and Sjoren’s syndrome.5 She had been unable to work since

                                  10   January 20, 2010.6 The agency denied the plaintiff’s application in March 2012 and upon

                                  11   reconsideration in August 2012.7 The plaintiff requested a hearing, which was held on February

                                  12   28, 2013.8 The ALJ in Arizona denied the plaintiff’s application.9 The plaintiff appealed the
Northern District of California
 United States District Court




                                  13   decision to the District of Arizona, which remanded the case for further proceedings on March 25,

                                  14   2016.10 The Appeals Council vacated the earlier decision and remanded the case to an ALJ in

                                  15   California.11 The new ALJ held a hearing on April 26, 2017 and issued a decision finding the

                                  16   plaintiff not disabled on October 24, 2017.12

                                  17

                                  18
                                  19

                                  20

                                  21   4
                                           Compl. – ECF No. 1 at 9; Cross-Mot. – ECF No. 18 at 5.
                                  22
                                       5
                                        Administrative Record (“AR”) 80; The plaintiff initially alleged an onset date of September 24, 2009,
                                       but later amended the onset date to January 20, 2010. See AR 10, 164.
                                  23   6
                                           AR 80.
                                       7
                                  24       AR 116–19, 121–23.
                                       8
                                           AR 25.
                                  25   9
                                           AR 10–19.
                                  26   10
                                            AR 974.
                                       11
                                  27        AR 977.
                                       12
                                            AR 852–61.
                                  28

                                       ORDER – No. 18-cv-01198-LB                           2
                                   1         The plaintiff timely filed this action for judicial review and filed a motion for summary

                                   2   judgment.13 The Commissioner filed a cross-motion for summary judgment.14

                                   3

                                   4   2. Summary of Administrative Record

                                   5         2.1     Medical Records

                                   6               2.1.1   Catalina Pointe Arthritis & Rheumatology Specialists — Treating

                                   7         On January 3, 2013, Physician’s Assistant Carol Tran noted that the plaintiff was “doing fairly

                                   8   well in terms of her RA [meaning rheumatoid arthritis]” and that “stiffness” lasted “anywhere

                                   9   from 2 minutes to 1 hour.”15 The plaintiff reported that Orencia was “helping significantly.”16 On

                                  10   February 27, 2013 Michael Maricic, M.D., examined the plaintiff.17 Her chief complaint was

                                  11   “right wrist pain and swelling.”18 Dr. Maricic administered injections of corticosteroids and

                                  12   Xylocains.19
Northern District of California
 United States District Court




                                  13               2.1.2   Santsaran Patel, M.D. — Treating

                                  14         The plaintiff visited the Patel Medical Clinic on February 21, 2013, complaining of pain in her

                                  15   forearms and hands.20 Nurse Practitioner Ellen Lintner observed that the plaintiff was “well

                                  16   developed, well nourished, well groomed, [in] no apparent distress, [and] seem[ed] to be in mild

                                  17   pain.”21 On May 28, 2013 the plaintiff was positive for “fatigue” and “excruciating calf pain.”22

                                  18   Nurse Lintner noted a decreased range of motion and pain in her left knee.23 On June 18, 2013, the

                                  19

                                  20   13
                                            Compl. – ECF No. 1; Mot. – ECF No. 15.
                                       14
                                  21        Cross-Mot.– ECF No. 18.
                                       15
                                            AR 1089.
                                  22   16
                                            Id.
                                  23   17
                                            AR 1093.
                                       18
                                  24        Id.
                                       19
                                            AR 1094.
                                  25   20
                                            AR 1104.
                                  26   21
                                            AR 1106.
                                       22
                                  27        AR 1109.
                                       23
                                            AR 1112.
                                  28

                                       ORDER – No. 18-cv-01198-LB                          3
                                   1   plaintiff “present[ed] with numbness” of “moderate intensity” and “lumbar back pain.”24 Nurse

                                   2   Lintner noted that the plaintiff had “a long history of back problems” and had been lifting boxes in

                                   3   preparation for her move to California.25

                                   4         Dr. Patel and Nurse Lintner sent the plaintiff to Sierra Vista Regional Health Center for tests

                                   5   and imaging.26 An ultrasound on May 30, 2013 showed a “large popliteal cyst” that extended

                                   6   “down to the calf region.”27 An MRI on June 25, 2013 showed a “moderate degree of spinal

                                   7   stenosis.”28

                                   8              2.1.3   Melissa Lim, M.D. — Treating

                                   9         The plaintiff saw Dr. Lim on January 25, 2015.29 The plaintiff complained of “fatigue,

                                  10   shortness of breath, asthma, and obstructive sleep apnea.”30 After examination, Dr. Lim diagnosed

                                  11   the plaintiff with mild obstructive-pulmonary disease.31

                                  12              2.1.4   Cynthia Furze, Ph.D. — Treating
Northern District of California
 United States District Court




                                  13         Dr. Furze has been the plaintiff’s treating psychologist since 2008.32 In February 2013, Dr.

                                  14   Furze submitted a medical-source statement.33 The form required Dr. Furze to rate the plaintiff’s

                                  15   ability to perform a number of work-related tasks on a scale of “not significantly limited” to

                                  16   “markedly limited.”34

                                  17

                                  18   24
                                            AR 1115.
                                  19   25
                                            AR 1118.
                                       26
                                  20        AR 1120–32.
                                       27
                                            AR 1120.
                                  21   28
                                            AR 1121–22.
                                  22   29
                                            AR 1198.
                                       30
                                  23        Id.
                                       31
                                            Id.
                                  24   32
                                            AR 1550.
                                  25   33
                                            AR 781–83.
                                  26
                                       34
                                         Id. The definitions provided for the rating scale were as follows: “not significantly limited” means
                                       that the claimant has the ability to perform the activity in a normal work setting; “mildly limited”
                                  27   means the claimant is occasionally unable to adequately perform the activity; “moderately limited”
                                       means the claimant is frequently unable to adequately perform the activity, but could perform it 50%
                                  28   of the time; and “markedly limited” means the claimant is unable to perform the activity at all or is

                                       ORDER – No. 18-cv-01198-LB                          4
                                   1         Dr. Furze rated the plaintiff as “not significantly limited” in the ability to get along with co-

                                   2   workers or peers without distracting them or exhibiting behavioral extremes.35

                                   3         She rated the plaintiff as “mildly limited” in the ability to maintain attention and concentration

                                   4   for brief periods, the ability to ask simple questions or request assistance, the ability to be aware of

                                   5   normal hazards and take appropriate precautions, and the ability to travel in unfamiliar places or

                                   6   use public transportation.36

                                   7         She rated the plaintiff as “moderately limited” in the ability to remember locations and work-

                                   8   like procedures, the ability to carry out short and simple instructions, the ability to accept

                                   9   instructions and respond appropriately to criticism from supervisors, the ability to maintain

                                  10   socially appropriate behavior and to adhere to basic standards of neatness and cleanliness, and the

                                  11   ability to respond appropriately to changes in the work setting.37

                                  12         She rated the plaintiff as “markedly limited” in the ability to understand and remember short,
Northern District of California
 United States District Court




                                  13   simple instructions, the ability to understand and remember detailed instructions, the ability to

                                  14   carry out detailed instructions, the ability to maintain attention and concentration for extended

                                  15   periods, the ability to perform activities within a schedule, the ability to sustain an ordinary routine

                                  16   without special supervision, the ability to make simple work-related decisions, the ability to

                                  17   complete a workday and a workweek without interruptions from psychologically based symptoms

                                  18   and to perform at a consistent pace without more than the normal rest periods, and the ability to set

                                  19   realistic goals or make plans independently of others.38

                                  20

                                  21

                                  22

                                  23

                                  24   unable to perform it more than 50% of the time. There was also an option to mark “not ratable on
                                       available information”.
                                  25   35
                                            AR 782.
                                  26   36
                                            AR 781–83.
                                       37
                                  27        Id.
                                       38
                                            Id.
                                  28

                                       ORDER – No. 18-cv-01198-LB                           5
                                   1         Dr. Furze reported that the plaintiff could work zero hours per day.39 The limitations indicated

                                   2   in the report were effective in 2009 and were “ongoing.”40 Dr. Furze opined:

                                   3              [The plaintiff’s] relative strength with respect to social interactions does not mitigate
                                                  her impairments in memory, concentration, and planning which render her unable to
                                   4              work in any capacity at the present time. The impact of her depression and resulting
                                   5              cognitive impairments is worsened by her chronic and multiple medical problems.41

                                   6         In May 2013, Dr. Furze submitted a letter in response to the ALJ’s unfavorable decision.42 Dr.

                                   7   Furze wrote that since January 2010, the plaintiff was “unable to perform sustained attentional and

                                   8   cognitively-focused work of any kind. She has also become socially withdrawn, unable to

                                   9   maintain her physical fitness and significantly impaired in her basic self-care and personal

                                  10   grooming.”43 Dr. Furze opined, “The nature of [the plaintiff’s] impairment is chronic and ongoing

                                  11   since January of 2010, despite aggressive and ongoing psychological and psychiatric

                                  12   intervention.”44 Dr. Furze rejected the notion that the plaintiff’s depression was reactive to
Northern District of California
 United States District Court




                                  13   situational issues in her life, writing, “[w]hile [the plaintiff] ha[d] additionally experienced some

                                  14   significant life stressors . . .[,] the depression preexisted these events and has continued

                                  15   throughout this period up to the present time.”45 She clarified that “[a]s a routine matter,” she did

                                  16   not use her clinical notes as “an ongoing documentation of symptoms for the patient” and so the

                                  17   “absence of observations regarding functioning in [her] office notes [did] not mean that they were

                                  18   absent in the patient.”46

                                  19         In an undated letter “addressing two issues” related to the plaintiff’s case, Dr. Furze wrote:

                                  20              Regarding the issue of [the plaintiff’s] being assessed as “well groomed” in some of
                                                  the other doctors’ records. It is a standard part of a medical exam. . . to note the
                                  21

                                  22   39
                                            AR 783.
                                  23   40
                                            Id.
                                       41
                                  24        Id.
                                       42
                                            AR 847–48.
                                  25   43
                                            AR 847.
                                  26   44
                                            Id.
                                       45
                                  27        Id.
                                       46
                                            AR 848.
                                  28

                                       ORDER – No. 18-cv-01198-LB                            6
                                                  patient’s appearance. This can reflect a general observation that the person appears
                                   1              normal. It is not an in-depth comment on the person’s appearance. What would
                                   2              usually qualify for further note-taking would be obvious signs of inability to
                                                  function: tattered clothing, smears of dirt on the face or body, matted hair, untied
                                   3              shoelaces, glasses held together by tape, etc.. [The plaintiff] presents herself as a
                                                  normal-appearing woman. Her hair is straight and she has a pleasant smile and
                                   4              manner. She rarely sweats and has little body odor. Her hair is dry and disinclined to
                                                  appear dirty, even if she doesn’t shampoo it for several weeks. . . . These other
                                   5
                                                  physicians’ notes reflect a quick and general standard note for the record that was
                                   6              not accompanied by asking questions.47

                                   7         Dr. Furze noted that when the plaintiff was flying back and forth from California and Arizona,
                                   8   she was “struck by [the plaintiff’s] inability to check other airlines or prices” and the plaintiff “had
                                   9   relatives, her father specifically, who would make travel arrangements for her.”48
                                  10         On December 27, 2016, Dr. Furze submitted an additional letter, reporting that the plaintiff
                                  11   had suffered from depression since 2008.49 Dr. Furze “treated the plaintiff for psychological issues
                                  12   related to her rheumatoid arthritis prior to the depression” and so was “in a unique clinical position
Northern District of California
 United States District Court




                                  13   to observe her loss of functioning since 2009.”50 It was “apparent” to Dr. Furze that the plaintiff
                                  14   was “unable to work and [was] among the most severely impaired by mental illness patients
                                  15   (outside of psychotic disorders) that [she had] seen in thirty years of practicing psychology.”51
                                  16              2.1.5   David L. Smith, M.D. — Treating
                                  17         Dr. Smith is the plaintiff’s treating psychiatrist.52 Dr. Smith submitted a letter on February 12,
                                  18   2013 indicating that he “reviewed the diagnostic criteria for depression listed on Social Security
                                  19   regulation 12.04 and the plaintiff meets or exceeds the listed criteria.”53
                                  20

                                  21

                                  22

                                  23   47
                                            AR 1683.
                                       48
                                  24        AR 1684.
                                       49
                                            AR 1550.
                                  25   50
                                            Id.
                                  26   51
                                            Id.
                                       52
                                  27        AR 1592.
                                       53
                                            AR 652.
                                  28

                                       ORDER – No. 18-cv-01198-LB                           7
                                   1         Dr. Smith submitted a medical-source statement on April 3, 2017.54 He reported that the

                                   2   plaintiff had “a long history of chronic major depression.”55 Her symptoms “wax[ed] and

                                   3   wane[d]” but she had “a chronic underlying component of neurovegetative symptoms” including

                                   4   “poor energy, poor concentration, lower interest level in typically enjoyable activities (anhedonia),

                                   5   and problems with poor sleep quality.”56 Medication improved these symptoms but “even with

                                   6   medication treatment she still ha[d] residual dysthymic-level symptoms (lower level but chronic

                                   7   depression) that contribute[d] to her disability and difficulty with cognitive and emotional

                                   8   functioning well enough to work.”57

                                   9         The plaintiff’s symptoms caused “clinically significant restriction in maintaining

                                  10   concentration, persistence or pace and social functioning as evidenced by difficulty following

                                  11   directions, following a conversation, or following a television show because she does not

                                  12   comprehend or retain the information.”58 She often did not leave the house and tended to isolate.59
Northern District of California
 United States District Court




                                  13              2.1.6   Sports, Orthopedics and Rehabilitation Medicine Associates — Treating

                                  14         The plaintiff received treatment for rheumatoid arthritis at Sports, Orthopedics and

                                  15   Rehabilitation Medicine Associates (“SOAR”) beginning in 2002. 60

                                  16                  2.1.6.1   Nichole Barry, M.D.

                                  17         On March 16, 2010 and May 15, 2012, Dr. Barry aspirated fluid from the plaintiff’s knee.61 On

                                  18   June 28, 2012, Dr. Barry reported that the plaintiff’s knees were swelling, one knee was very

                                  19

                                  20

                                  21

                                  22   54
                                            AR 1592.
                                  23   55
                                            Id.
                                       56
                                  24        Id.
                                       57
                                            Id.
                                  25   58
                                            Id.
                                  26   59
                                            Id.
                                       60
                                  27        AR 785.
                                       61
                                            AR 817.
                                  28

                                       ORDER – No. 18-cv-01198-LB                         8
                                   1   painful, and she had a “mild flare.”62 On July 24, 2012, Dr. Barry examined the plaintiff and

                                   2   aspirated a recurring cyst in her knee.63

                                   3         On July 9, 2013, Dr. Barry aspirated fluid from a cyst in the plaintiff’s knee and injected

                                   4   Kenalog and lidocaine.64 Dr. Barry’s impression was “[r]heumatoid arthritis with ongoing activity

                                   5   also manifested by synovitis in the right knee leading to the development of a popliteal cyst.”65 On

                                   6   August 6, 2013, Dr. Barry reported “deep” pain in the plaintiff’s shoulder.66 On August 28, 2013,

                                   7   Dr. Barry reported wrist pain.67 On September 13, 2013, Dr. Barry performed an ultrasound and

                                   8   injection in the plaintiff’s left wrist.68 The plaintiff had been experiencing a significant flare.69 Dr.

                                   9   Barry noted that the plaintiff had “failed all TNF inhibitors including Remicade and Humira.”70

                                  10         On September 13, 2013, Dr. Barry noted “moderate swelling” in the plaintiff’s left wrist.71 Her

                                  11   impression was that she had “active polysynovitis related to her rheumatoid arthritis, now

                                  12   complicated by secondary carpal tunnel syndrome as well.”72 Dr. Barry administered a lidocaine
Northern District of California
 United States District Court




                                  13   injection.73 Dr. Barry ordered repeated medication infusions to treat the plaintiff’s rheumatoid

                                  14   arthritis.74

                                  15

                                  16

                                  17
                                       62
                                            AR 816.
                                  18   63
                                            AR 815.
                                  19   64
                                            AR 1250.
                                  20
                                       65
                                          AR 1251. “Synovitis is ‘[i]nflammation of the synovial membrane, the lining of the joint.’” Spencer
                                       v. Barnhart, No. 04-876 RHS, 2005 WL 8163728 at *3 n.3 (D. New Mexico, July 18, 2005) (citations
                                  21   omitted).
                                       66
                                            AR 1248.
                                  22   67
                                            AR 1245.
                                  23   68
                                            AR 1240.
                                       69
                                  24        Id.
                                       70
                                            AR 1241.
                                  25   71
                                            AR 1133.
                                  26   72
                                            Id.
                                       73
                                  27        Id.
                                       74
                                            See, e.g., AR 1224–47.
                                  28

                                       ORDER – No. 18-cv-01198-LB                          9
                                   1                  2.1.6.2   Robert S. Gamburd, M.D.

                                   2         On March 9, 2012, Dr. Gamburd reported that the plaintiff “had a flare of radicular pain in the

                                   3   right leg.”75 He reported that she had “no pain with straight left raising or femoral stretch testing”

                                   4   but did have “pain with lumbar extension and with right-sided bending.”76 He ordered an epidural

                                   5   because she had “excellent relief previously” from that treatment.77

                                   6         The plaintiff saw Dr. Gamburd on December 14, 2012 for a recheck of her neck pain.78 The

                                   7   plaintiff experienced “increased clicking and instability sensation in the low neck,” and her

                                   8   “rheumatoid arthritis [had] been aggravated in her wrist and swollen.”79 She had numbness and

                                   9   tingling in her forearm.80 Dr. Gamburd’s examination revealed “painful” cervical spine rotation.81

                                  10              2.1.7   Serena Hu, M.D. ⎯ Treating

                                  11         Dr. Barry referred the plaintiff to Dr. Hu at the University of California, San Francisco

                                  12   (“UCSF”) Department of Orthopedic Surgery for issues related to pain in her neck.82
Northern District of California
 United States District Court




                                  13         On September 16, 2008, Dr. Hu noted that the plaintiff had “some upper thoracic pain that

                                  14   occasionally radiate[d] into the arms, back and elbow, worse on the left than the right. Her hands

                                  15   go numb and give her pain, and result in decreased activity.”83 She reported swelling in the

                                  16   plaintiff’s neck and low back pain.84 Dr. Hu wrote that “given the current medical management

                                  17   of” the plaintiff’s rheumatoid arthritis, “it would be very reasonable for her not to need any more

                                  18   aggressive treatment.”85

                                  19

                                  20   75
                                            AR 819.
                                       76
                                  21        Id.
                                       77
                                            Id.
                                  22   78
                                            AR 813.
                                  23   79
                                            Id.
                                       80
                                  24        Id.
                                       81
                                            AR 814.
                                  25   82
                                            AR 821.
                                  26   83
                                            AR 829.
                                       84
                                  27        Id.
                                       85
                                            AR 830.
                                  28

                                       ORDER – No. 18-cv-01198-LB                         10
                                   1         On July 6, 2009, Dr. Hu reported “catching” in the plaintiff’s neck but said that otherwise, her

                                   2   rheumatoid arthritis was “under control with conservative treatment.”86

                                   3         On July 12, 2010, Dr. Hu noted that the plaintiff “had been in remission for about five years”

                                   4   but had a recent significant flare-up.87 Dr. Hu’s clinical examination was “unremarkable,” and the

                                   5   plaintiff’s “range of motion [was] essentially full and not painful.”88 Dr. Hu planned to follow up

                                   6   in one year.89

                                   7              2.1.8   Sequoia Hospital — Treating

                                   8         The plaintiff made multiple trips to the emergency room (“ER”) at Sequoia Hospital in

                                   9   Redwood City, California. On April 3, 2010, she visited the ER complaining of an “[e]pisode of

                                  10   shakiness, diaphoresis, [and] vomiting.”90 Gary D. MacGregor, M.D., noted his impression as

                                  11   “possible drug reaction in the tramadol and Cymbalta combination.”91 The plaintiff’s symptoms

                                  12   resolved with rehydration and she was discharged.92
Northern District of California
 United States District Court




                                  13         On October 31, 2013, the plaintiff presented at the ER with “low back pain mainly on the right

                                  14   side.”93 She reported taking four tablets of hydrocodone and Aleve and applying ice “without

                                  15   much relief.”94 Physician’s Assistant Putnam administered Diluadid, Phenegan, and Valium,

                                  16   which made her feel better.95 Physician’s Assistant Putnam’s clinical impression was “acute-on-

                                  17   chronic back pain” and she sent the plaintiff home with a prescription for Valium.96

                                  18
                                  19

                                  20   86
                                            AR 827.
                                       87
                                  21        AR 821.
                                       88
                                            Id.
                                  22   89
                                            Id.
                                  23   90
                                            AR 823.
                                       91
                                  24        AR 824.
                                       92
                                            Id.
                                  25   93
                                            AR 1141.
                                  26   94
                                            Id.
                                       95
                                  27        AR 1142.
                                       96
                                            Id.
                                  28

                                       ORDER – No. 18-cv-01198-LB                         11
                                   1               2.1.9   Gregory Engel, M.D. — Treating

                                   2         On September 12, 2013, the plaintiff had an appointment with Dr. Engel.97 She complained of

                                   3   “stomach and epigastric pain which” radiated up.98 Dr. Engel noted that the plaintiff’s “blood

                                   4   pressure” was “clearly inadequately controlled” and that he would “follow closely.”99 He

                                   5   determined that her pain did not “appear to be cardiac.”100

                                   6         On December 11, 2014, Dr. Engel reported that the plaintiff was “still having dyspnea which

                                   7   has been getting worse since her last visit.”101 She was “well appearing” and in “no acute

                                   8   distress.”102 The plaintiff saw Dr. Engel again on March 27, 2014.103 She was “well appearing”

                                   9   and “in no acute distress.”104 He increased the dosage of her blood-pressure medication.105

                                  10         On February 27, 2015, Dr. Engel noted the plaintiff’s blood pressure was “within a normal

                                  11   range with a couple [of] borderline readings.”106 She reported “exertional dyspnea with walking or

                                  12   folding laundry.”107 On October 8, 2015, Dr. Engel reported that the plaintiff’s “breathing
Northern District of California
 United States District Court




                                  13   problems [had] improved but [had] not resolved completely” and observed that she was “well

                                  14   appearing” and in “no acute distress.”108

                                  15

                                  16

                                  17

                                  18   97
                                            AR 1160–63.
                                  19   98
                                            AR 1160.
                                       99
                                  20        AR 1163.
                                       100
                                             AR 1162.
                                  21   101
                                           AR 1213. “Dyspnea refers to the sensation of difficult or uncomfortable breathing.” Neal v. Colvin,
                                  22   No. 1:14-01503-SKP, 2015 WL 5232328, at *1 n.3 (E.D. Cal. Sept. 8, 2015) (citing Dorland’s
                                       Illustrated Medical Dictionary 589, 1359 (31st ed. 2007)).
                                  23   102
                                             AR 1215.
                                       103
                                  24         AR 1155.
                                       104
                                             AR 1157.
                                  25   105
                                             AR 1158.
                                  26   106
                                             AR 1206.
                                       107
                                  27         Id.
                                       108
                                             AR 1201, 1203.
                                  28

                                       ORDER – No. 18-cv-01198-LB                        12
                                   1               2.1.10 Bryan Gesuk, M.D. — Treating

                                   2         Dr. Gesuk has treated the plaintiff for her rheumatoid arthritis at the San Mateo Medical

                                   3   Center since February 2015.109 Dr. Gesuk submitted a “Medical Work Tolerance

                                   4   Recommendations” form.110 Dr. Gesuk indicated that the plaintiff could do two hours of sedentary

                                   5   work per day, one hour of light work per day, and no hours of medium or heavy work per day.111

                                   6   The plaintiff could stand for five minutes at one time and could sit for ten minutes at one time.112

                                   7   The plaintiff would have to change positions frequently during the day (at least once per hour).113

                                   8   She could climb one flight of stairs per day.114 The plaintiff needed to avoid bending, crouching,

                                   9   and squatting, and she could occasionally kneel, sit in a clerical position, reach above shoulder

                                  10   level, and work with arms extended in front.115 She needed to avoid power gripping, pushing and

                                  11   pulling, but could occasionally pinch with her thumb and index finger, perform fine movements,

                                  12   and feel/touch where sensation was required.116 Dr. Gesuck concluded that the plaintiff could
Northern District of California
 United States District Court




                                  13   work three hours per day and two days per week.117

                                  14         2.2     Non-Medical Evidence

                                  15               2.2.1   Norman Bell

                                  16         Mr. Bell was the plaintiff’s supervisor at the San Jose Business Journal from 2007 to 2010.118

                                  17   Mr. Bell described the accommodations he made for the plaintiff, including a handicapped-parking

                                  18   spot, ergonomic restructuring of her workspace, and providing her with a flexible schedule.119 It

                                  19

                                  20   109
                                             AR 1287–1547.
                                       110
                                  21         AR 1712.
                                       111
                                             Id.
                                  22   112
                                             Id.
                                  23   113
                                             Id.
                                       114
                                  24         Id.
                                       115
                                             AR 1713.
                                  25   116
                                             Id.
                                  26   117
                                             Id.
                                       118
                                  27         AR 227.
                                       119
                                             Id.
                                  28

                                       ORDER – No. 18-cv-01198-LB                         13
                                   1   was “not uncommon to find [the plaintiff] stretched out on the floor, straightening her back.”120

                                   2   Her lack of mobility limited her typing, and it was “clear she was frequently in pain from the

                                   3   simple act of walking.”121 When in pain, the plaintiff “could be a challenge to those around her,”

                                   4   but she “recognized that and made efforts to avoid conflict.”122

                                   5               2.2.2   Maria Pazos

                                   6         Ms. Pazos worked with the plaintiff at the San Jose Business Journal from 2004 to 2008.123

                                   7   Ms. Pazos detailed the difficulties that the plaintiff had at work due to her rheumatoid arthritis.124

                                   8   The plaintiff had difficulty “maintaining a regular schedule due to a huge number of doctor visits

                                   9   and medicine adjustments” but “was a real trooper” and made up the time “at all sorts of hours.”125

                                  10   The plaintiff had swelling in her hands, and sustained typing was painful.126 “Towards the end” of

                                  11   her time there, the plaintiff “was in extreme discomfort pretty much all day.”127

                                  12               2.2.3   Karen Bell-Zinn
Northern District of California
 United States District Court




                                  13         Ms. Bell-Zinn worked with the plaintiff at the Phoenix Business Journal in the 1990s, and they

                                  14   remained friends after that.128 The plaintiff “had physical stamina, and as a member of the editorial

                                  15   department. . . was one of [the] best copy editors.”129 Ms. Bell-Zinn documented changes she saw

                                  16   in the plaintiff beginning in the early 2000s.130 The plaintiff “was slower to get around, and by

                                  17   2005, her stamina was extremely low.”131 She also “became somewhat forgetful and

                                  18
                                  19   120
                                             Id.
                                  20   121
                                             Id.
                                       122
                                  21         Id.
                                       123
                                             AR 1079.
                                  22   124
                                             Id.
                                  23   125
                                             Id.
                                       126
                                  24         Id.
                                       127
                                             Id.
                                  25   128
                                             AR 1081.
                                  26   129
                                             Id.
                                       130
                                  27         Id.
                                       131
                                             Id.
                                  28

                                       ORDER – No. 18-cv-01198-LB                        14
                                   1   withdrawn.”132 In the “past decade,” the plaintiff seemed “more and more forgetful and even

                                   2   somewhat disoriented.”133 Ms. Bell-Zinn believed that the plaintiff was “unable to have the vibrant

                                   3   life and career that she began before her illness took away her future.”134

                                   4               2.2.4   Timothy Roberts

                                   5         Mr. Roberts worked with the plaintiff at the San Jose Business Journal.135 They both “worked

                                   6   long hours and did hard work during a very challenging period for the newspaper.”136 He

                                   7   described the plaintiff’s work as “a lot of computer work, phone calls, faxing and note taking.”137

                                   8   She also “present[ed] her plans for each edition of the paper at staff meetings, coordinate[d] with

                                   9   reporters and editors, guide[d] reporters on their own research and proofread the final edit of the

                                  10   main news pages.”138 The plaintiff worked “energetically the first two years, but in 2002 she

                                  11   “began to experience pain and tiredness.”139 The plaintiff “did whatever she could to stay up with

                                  12   work,” including working late and on the weekends.140 The plaintiff’s “hands were swollen and it
Northern District of California
 United States District Court




                                  13   was clear that she walked with pain.”141 It was painful for Mr. Roberts to “watch her stiff walking

                                  14   and painful typing.”142 Once, the plaintiff came into work the day after being treated at the hospital

                                  15   for anaphylactic shock.143 It took the plaintiff “longer and longer to get her work done.”144 By

                                  16   2008, the “new publisher was not interested in working with Sara” and fired her in 2008.145

                                  17
                                       132
                                  18         Id.
                                       133
                                             Id.
                                  19   134
                                             Id.
                                  20   135
                                             AR 1083.
                                       136
                                  21         Id.
                                       137
                                             Id.
                                  22   138
                                             Id.
                                  23   139
                                             Id.
                                       140
                                  24         Id.
                                       141
                                             Id.
                                  25   142
                                             Id.
                                  26   143
                                             Id.
                                       144
                                  27         Id.
                                       145
                                             Id.
                                  28

                                       ORDER – No. 18-cv-01198-LB                        15
                                   1               2.2.5   Function Report

                                   2         The plaintiff completed a Function Report in conjunction with her application for disability

                                   3   benefits on December 2, 2011.146

                                   4         Before her conditions, the plaintiff was able to read complex texts, problem solve, complete

                                   5   tasks, supervise the work of others, follow directions, and converse intelligently.147 As a result of

                                   6   her conditions, she “easily [lost] track of things” and experienced a “loss of vocabulary and

                                   7   comprehension [and had] difficulty concentrating” and “difficulty finishing tasks.”148 Emailing

                                   8   took “an unreasonable amount of time.”149 For most of the day, she stayed “in bed watching

                                   9   TV.”150 “Sometimes she move[d] to the sofa to watch TV.”151

                                  10         Her meals were “sporadic,” and she occasionally went to the store or the doctor, and

                                  11   sometimes “visit[ed] her father.”152 She bathed about two times a month and had not changed her

                                  12   bed sheets in months.153 She needed to be told to bathe but did not “have anyone to do that.”154
Northern District of California
 United States District Court




                                  13   She had to set reminders on her phone to remember to take medication.155 She was “partially able”

                                  14   to do household chores, but she either forgot or was “not motivated.”156 She went outside “maybe

                                  15   once a day.”157

                                  16

                                  17

                                  18
                                  19   146
                                             AR 192–200.
                                  20   147
                                             AR 193.
                                       148
                                  21         AR 192.
                                       149
                                             AR 193.
                                  22   150
                                             Id.
                                  23   151
                                             Id.
                                       152
                                  24         Id.
                                       153
                                             AR 194.
                                  25   154
                                             Id.
                                  26   155
                                             Id.
                                       156
                                  27         AR 195.
                                       157
                                             Id.
                                  28

                                       ORDER – No. 18-cv-01198-LB                         16
                                   1         Her conditions negatively affected her ability to handle money.158 Her hobbies and interests

                                   2   were “reading” and “writing fiction” but she “almost stopped because [she got] frustrated when

                                   3   [she did not] understand text and [her] creativity was gone.”159 The plaintiff used “Skype to talk to

                                   4   friends” and visited in person “once in a while.”160 She did not “enjoy leaving home” and “stopped

                                   5   going to book club, lectures, classes, bookstores, the library, [and] window shopping.”161

                                   6         The plaintiff’s conditions affected talking, memory, completing tasks, concentrating,

                                   7   understanding, and following instructions.162 She felt like her brain was “injured.”163 She could

                                   8   walk for 45 minutes without having to stop and rest, and she needed to rest for “a day” before

                                   9   walking again.164 She could follow written instructions “with great difficulty” and could not

                                  10   follow spoken instructions.165 She did not handle stress well and did not have any routines.166 She

                                  11   was “afraid of dealing with money and legal issues.”167

                                  12         The plaintiff noted that she “had rheumatoid arthritis for 9 years” and that it exacerbated her
Northern District of California
 United States District Court




                                  13   depression and sometimes gave her “suicidal ideation.”168 She said she used to be

                                  14   a great self-starter with lots of ambition and motivation” but now she was “none of that.”169

                                  15

                                  16

                                  17

                                  18
                                  19   158
                                             AR 196.
                                  20   159
                                             Id.
                                       160
                                  21         Id.
                                       161
                                             AR 196–97.
                                  22   162
                                             AR 197.
                                  23   163
                                             Id.
                                       164
                                  24         Id.
                                       165
                                             Id.
                                  25   166
                                             AR 198.
                                  26   167
                                             Id.
                                       168
                                  27         AR 199.
                                       169
                                             AR 199–200.
                                  28

                                       ORDER – No. 18-cv-01198-LB                          17
                                   1   3. Administrative Hearing Held February 28, 2013

                                   2         3.1   Plaintiff’s Hearing Testimony

                                   3         The plaintiff appeared and testified at a hearing on February 28, 2013, represented by an

                                   4   attorney.170 The plaintiff clarified that her disability onset date was January 20, 2010 (not

                                   5   September 24, 2009, as she originally claimed).171

                                   6         The ALJ questioned the plaintiff. She testified that she had not worked at all since January 20,

                                   7   2010.172 She felt like she had “brain damage” and her brain did not “connect the dots the way it

                                   8   did” before.173 The ALJ asked whether any health provider used that term (brain damage), and the

                                   9   plaintiff said “no, that’s what it feels like to me . . . inside my head.”174 She found it “very difficult

                                  10   to concentrate and to focus” and had “extreme difficulty reading and writing.”175 Her psychiatrist

                                  11   told her that this was a “neurodegenerative aspect of depression.”176 The plaintiff was not sure

                                  12   why she was depressed, but she had “a rough year the year before 2008 or two years before 2008,”
Northern District of California
 United States District Court




                                  13   and her psychiatrist said that “eventually [they would] find the right cocktail of drugs that [would]

                                  14   get [her] back on track and [she could] go back to being productive someday.”177 She testified that

                                  15   she has been seeing her psychiatrist, Dr. Smith, since September 2009 and saw him “every three to

                                  16   five months or so.”178 She also saw her psychologist, Dr. Cynthia Furze, twice per week for

                                  17   “seven or eight years.”179

                                  18
                                  19

                                  20
                                       170
                                  21         AR 25.
                                       171
                                             AR 29–30.
                                  22   172
                                             AR 30.
                                  23   173
                                             AR 30–31.
                                       174
                                  24         AR 33.
                                       175
                                             AR 30–31.
                                  25   176
                                             AR 31.
                                  26   177
                                             Id.
                                       178
                                  27         Id.
                                       179
                                             AR 32.
                                  28

                                       ORDER – No. 18-cv-01198-LB                          18
                                   1         The plaintiff testified that her rheumatoid arthritis and stomach problems kept her from

                                   2   working.180 She was diagnosed with gastroparesis.181 Her doctor in Tucson thought she had

                                   3   internal bleeding and was running tests to see where the bleeding was coming from.182

                                   4         The ALJ asked whether the plaintiff’s health improved or got worse between January 20, 2010

                                   5   and the date of the hearing.183 She responded that her stomach was “definitely worse.”184 Her

                                   6   joints were “flaring more often,” and she had “numbness in [her] hands from [the] wrist down.

                                   7   Both of [her] hands [went] completely numb during the day.”185 She experienced “very intense

                                   8   bone depth dull pain” in her forearms several times a day, usually lasting 10 or 15 minutes.186 Her

                                   9   neck pain was worse.187 Her “overall mood” had improved since her onset date, and she did not

                                  10   “have as much crying as [she] did when” she initially “got depression.”188 She used to weigh over

                                  11   200 pounds, but now she weighed “about 190.”189

                                  12         The ALJ asked the plaintiff about litigation she was involved in with her deceased mother’s
Northern District of California
 United States District Court




                                  13   widower over her mother’s estate.190 She won that litigation.191 She also filed a lawsuit against her

                                  14   last employer because they did not give her appropriate accommodations for her rheumatoid

                                  15

                                  16

                                  17
                                       180
                                  18         AR 33.
                                       181
                                          Id. “Gastroparesis is a digestive disorder wherein the gastric system does not empty food properly.”
                                  19   Proof v. Intel Corp. Long Term Disability Plan, No. 2:12-cv-01716-TLK-CKD, 2014 WL 4960927, at
                                       n.5 (E.D. Cal. Sept. 30, 2014) (citing Gastroparesis Overview: Causes & Symptoms,
                                  20   http://www.webmd.com/digestive_disorders/digestive-disorders-gastroparesis).
                                       182
                                  21         AR 33–34.
                                       183
                                             AR 35–36.
                                  22   184
                                             AR 36.
                                  23   185
                                             Id.
                                       186
                                  24         Id.
                                       187
                                             AR 37.
                                  25   188
                                             Id.
                                  26   189
                                             AR 39.
                                       190
                                  27         AR 37–38.
                                       191
                                             AR 38.
                                  28

                                       ORDER – No. 18-cv-01198-LB                         19
                                   1   arthritis.192 The suit was settled out of court.193 The plaintiff testified that, at the time, if she had

                                   2   been given her accommodations, she could have still done that job.194

                                   3         The ALJ asked the plaintiff whether she exercised, and she testified that she tried to “walk 20

                                   4   to 30 minutes a few times a week.”195 Her occupation was listed as “writer,” and so he asked

                                   5   whether she was currently working on anything.196 She stated that she had not written anything of

                                   6   significance since 2009.197 The ALJ asked whether the plaintiff experienced any side effects from

                                   7   her medications, and she said that one gave her “esophagitis” and the others made her nauseous,

                                   8   drowsy, sleepy, and sometimes dizzy.198 The ALJ noted that in a report from one of her doctors,

                                   9   the plaintiff reported no side effects and asked her to explain the discrepancy. 199 She said that at

                                  10   the time, she did not have any “new side effects to report to him but he would have been aware of

                                  11   my previous side effects.”200

                                  12         The ALJ asked the plaintiff about her living situation and her travel. The plaintiff testified that
Northern District of California
 United States District Court




                                  13   she lived in Northern California in 2012 and moved to Sierra Vista Arizona in June 2011.201 She

                                  14   traveled between Arizona and Northern California five times between June 2011 and the end of

                                  15   2011 and four times in 2012.202 She traveled to Redwood City, California “right before Christmas”

                                  16

                                  17

                                  18
                                  19

                                  20   192
                                             Id.
                                       193
                                  21         AR 39.
                                       194
                                             Id.
                                  22   195
                                             AR 43.
                                  23   196
                                             Id.
                                       197
                                  24         Id.
                                       198
                                             AR 44.
                                  25   199
                                             AR 45.
                                  26   200
                                             Id.
                                       201
                                  27         AR 35, 41.
                                       202
                                             AR 41.
                                  28

                                       ORDER – No. 18-cv-01198-LB                           20
                                   1   in 2012 to visit family and see her psychiatrist.203 She eventually wanted to move back to

                                   2   California.204

                                   3         The ALJ asked the plaintiff how her rheumatoid arthritis was doing.205 She testified that “right

                                   4   now it’s in a period of flaring. It goes up and down. . . But in the past few months it’s been flaring

                                   5   fairly well, which among other things, has resulted in having all the swelling in my wrist and

                                   6   having to get injections there.”206 The ALJ pointed out a treatment note from January 3, 2013 that

                                   7   said the plaintiff was “doing fairly well in terms of her [rheumatoid arthritis] and stiffness can last

                                   8   anywhere from two minutes to one hour . . . She is able to do her activities of daily living.”207 He

                                   9   asked whether she remembered saying that.208 She did not recall “saying that directly” but she

                                  10   spoke to a physician’s assistant who “took some notes.”209

                                  11         The plaintiff’s attorney then asked her questions. The plaintiff testified that she got an infusion

                                  12   once a month at the hospital for her rheumatoid arthritis.210 The infusion took approximately two
Northern District of California
 United States District Court




                                  13   hours.211 She also had to give herself injections.212 Counsel asked the plaintiff what she meant

                                  14   when she told a doctor she was “doing okay” with her rheumatoid arthritis, and the plaintiff said

                                  15   she probably meant that “there’s nothing new and wild coming at [her] and that it’s just pretty

                                  16   much status quo.”213 If she had a flare, she would not necessarily tell her doctor because she has

                                  17   “had so many of them in the past and [she knew] what they would say. . . .”214 Specifically,

                                  18
                                  19   203
                                             AR 47.
                                  20   204
                                             AR 46.
                                       205
                                  21         AR 47.
                                       206
                                             Id.
                                  22   207
                                             AR 47–48.
                                  23   208
                                             AR 48.
                                       209
                                  24         Id.
                                       210
                                             AR 49.
                                  25   211
                                             Id.
                                  26   212
                                             Id.
                                       213
                                  27         AR 50.
                                       214
                                             Id.
                                  28

                                       ORDER – No. 18-cv-01198-LB                          21
                                   1   counsel confirmed that at the January 3, 2013 appointment (raised by the ALJ), the plaintiff’s

                                   2   doctor found that she had “synovitis, swelling in [her] left wrist and [her] fingers as well.”215

                                   3         The plaintiff tried to avoid getting steroid injections because they caused her mood to change

                                   4   and sometimes made her suicidal and made her “heart race.”216 The other medicines that she took,

                                   5   Orencia and methotrexate, suppressed her immune system.217 To avoid infections, she had to “stay

                                   6   home, stay away from people, use Purell constantly and mostly just avoid contact with other

                                   7   people.”218

                                   8         Counsel asked the plaintiff why she maintained her team of doctors in California, and she said

                                   9   it was because she “had them for so long” and they knew “how [her] body work[ed].”219 She

                                  10   moved to Arizona to be with her father (who died), and her intention was to move back to

                                  11   California but it was not financially possible at the time of the hearing.220

                                  12         The plaintiff described accommodations that she was given at her former job.221 She had a
Northern District of California
 United States District Court




                                  13   handicapped parking spot and was allowed to have a “sporadic” schedule.222 She was allowed to

                                  14   stretch out on the floor when her back hurt.223 She could use a keyboard for ten minutes (or for

                                  15   fifteen to twenty if her wrist was not hurting as badly).224 Her fingers, hands, and wrists would get

                                  16   a “dull ache pain” and would get “a little more inflamed” if she overdid it on a keyboard.225 When

                                  17

                                  18
                                  19

                                  20   215
                                             Id.
                                       216
                                  21         AR 51.
                                       217
                                             Id.
                                  22   218
                                             AR 52.
                                  23   219
                                             Id.
                                       220
                                  24         AR 53.
                                       221
                                             AR 54.
                                  25   222
                                             AR 55–56.
                                  26   223
                                             AR 56.
                                       224
                                  27         AR 57.
                                       225
                                             AR 57–58.
                                  28

                                       ORDER – No. 18-cv-01198-LB                         22
                                   1   a new publisher joined the journal, he no longer allowed the plaintiff to have these

                                   2   accommodations.226

                                   3         Finally, the plaintiff’s attorney asked her to give the ALJ some examples from her daily life

                                   4   about how her “brain damage” impacted her.227 She said she left things in the oven to cook and

                                   5   forgot about them and they burned.228 She sometimes could not follow television shows, and it felt

                                   6   like “there [was] no root for” the information to “get to [her] brain.”229 She forgot to pay her bills

                                   7   and had her electricity and water and gas shut off.230 She testified that she was working to get back

                                   8   to work and definitely did not want to “be like this forever.”231

                                   9         3.2   Vocational Expert

                                  10         Ruth Van Vleet, vocational expert (“VE”) testified at the hearing.232 She classified the

                                  11   plaintiff’s past relevant work based on listings in the Dictionary of Occupational Titles

                                  12   (“DOT”).233 The VE said the plaintiff’s work aligned with the DOT listings for “editor of a
Northern District of California
 United States District Court




                                  13   magazine” (listing 132.037-022) with a Special Vocational Preparation (“SVP”) SVP of 8 and

                                  14   “Journalist” (listing 131.262.018) with an SVP of 7.234 She characterized the plaintiff’s position as

                                  15   an exhibitor-services manager as a combination of “exhibitor” (listing 239.357-101) with an SVP

                                  16

                                  17

                                  18
                                  19

                                  20   226
                                             AR 56.
                                       227
                                  21         AR 58.
                                       228
                                             Id.
                                  22   229
                                             Id.
                                  23   230
                                             Id.
                                       231
                                  24         AR 59.
                                       232
                                             AR 25.
                                  25   233
                                             AR 60.
                                  26   234
                                          AR 60–61. Special Vocational Preparation (“SVP”) is defined as “the amount of lapsed time
                                       required by a typical worker to learn the techniques, acquire the information, and develop the facility
                                  27   needed for average performance in a specific job-worker situation.” DOT, App. C. 1991 WL 688702
                                       (4th ed. 1991).
                                  28

                                       ORDER – No. 18-cv-01198-LB                         23
                                   1   of 3 and “sales manager” (listing 163.167-018) with an SVP of 8.235 She noted that in her job as an

                                   2   editor, the plaintiff sat for “eight plus hours a day and lifted at times up to 20 pounds.”236

                                   3         The ALJ presented the VE with the following hypothetical:

                                   4               The individual in question can occasionally lift up to 20 pounds, frequently 10. Stand
                                                   and walk six out of every eight hours. Sit six out of every eight hours. Her pushing
                                   5               is commensurate with her lifting and carrying limitations, however her pulling
                                                   limitations of 20 occasionally, 10 frequently is limited to frequently. The
                                   6               hypothetical claimant’s handling and fingering are also limited to frequently. The
                                   7               hypothetical claimant is to avoid concentrated exposure to extreme cold, extreme
                                                   heat, vibrations, extreme vibrations, fumes, odors, dust, gasses, poor ventilation or
                                   8               the like. The individual is to avoid even moderate exposure to hazards, hazards being
                                                   commonly defined as dangerous machinery or unprotected heights. The individual
                                   9               in question cannot perform or work in a fast-paced production environment. . . The
                                                   individual in question can attend and concentrate at two-hour blocks of time
                                  10
                                                   throughout an eight-hour workday provided the individual received the two
                                  11               customary 10 to 15-minute breaks and the 30 to 50-minute lunch period.237

                                  12         The ALJ asked the VE whether this hypothetical individual could do any of the plaintiff’s past
Northern District of California
 United States District Court




                                  13   relevant work.238 She responded that the work the plaintiff did previously would be “methodical
                                  14   and would fit within the limitations.”239 The ALJ asked, “if an individual for any reason is unable
                                  15   to attend and concentrate in two hour blocks of time throughout an eight hour workday,” what
                                  16   effect would that have on the individual’s ability to maintain employment.240 The VE said that
                                  17   person would need “a specially accommodated job and [] would not be considered competitively
                                  18   employable.”241 The VE testified that the allowable range of absences would be “one day per
                                  19   month up to 12 per year. Anything in excess [would mean that] an individual would need either a
                                  20

                                  21

                                  22

                                  23   235
                                             AR 60–61.
                                       236
                                  24         AR 60.
                                       237
                                             AR 63–64.
                                  25   238
                                             AR 64.
                                  26   239
                                             Id.
                                       240
                                  27         AR 65.
                                       241
                                             Id.
                                  28

                                       ORDER – No. 18-cv-01198-LB                           24
                                   1   special accommodation but typically would be terminated if they couldn’t adhere to the

                                   2   standards.”242

                                   3         The plaintiff’s attorney asked the VE how an individual’s telecommuting “one to two days per

                                   4   week” would affect the hypothetical raised by the ALJ.243 She said that “would need to be an

                                   5   accommodation by an employer.”244

                                   6         The plaintiff’s attorney stated that the plaintiff’s “treating psychologist. . . indicated that her

                                   7   ability to understand and remember short and simple instructions [was] markedly limited,” and

                                   8   asked, “what effect that would have on the positions that the [VE] indicated under the first

                                   9   hypothetical.”245 The ALJ, the VE and the plaintiff’s attorney then had the following exchange:

                                  10             ALJ:    Wait, wait. Counsel, madam VE, does the term marked have any meaning
                                                         within the definition of the DOT?
                                  11
                                                 VE:     No.
                                  12             ALJ:    Counsel, I think you’re asking for —
Northern District of California
 United States District Court




                                  13             ATTY: Well let me expand then, because —

                                  14             ALJ:    I think I’ve already done that for you though with the two-hour limitation.
                                                         See, if she can’t attend and concentrate within two-hour blocks of time, we
                                  15                     already know she can’t work.

                                  16             ATTY: Well why don’t we just cut to the chase then, judge, and if I could just get
                                                      an agreement that under the limitations set forth by her treating psychologist
                                  17                  —

                                  18             ALJ:    Yes, that, yes.
                                                 ATTY: — she would be unemployable.
                                  19
                                                 ALJ:    And you’ve already got that as well through Dr. Barry who says she meets a
                                  20                     listing so.
                                  21             ATTY: Dr. Smith.
                                                 ALJ:    I’m sorry, Dr. Smith.
                                  22
                                                 ATTY: Okay.
                                  23
                                                 ALJ:    So, yes.
                                  24

                                  25   242
                                             AR 66.
                                  26   243
                                             AR 67.
                                       244
                                  27         AR 68.
                                       245
                                             AR 69.
                                  28

                                       ORDER – No. 18-cv-01198-LB                            25
                                                   ATTY: All right, so we can —
                                   1
                                                   ALJ: I —
                                   2
                                                   ATTY: — move on.
                                   3               ALJ: — agree. If she’s as limited as these folks say she is, yes.246
                                   4

                                   5         3.3     April 2013 ALJ Decision and Reversal on Appeal
                                   6         The first ALJ issued an unfavorable ruling on April 1, 2013.247 Initially, the ALJ determined
                                   7   that the plaintiff met the “insured status requirements of the Social Security Act through December
                                   8   31, 2013.”248 The ALJ then followed the five-step sequential-evaluation process to determine
                                   9   whether the plaintiff was disabled and concluded that she was not.249
                                  10         At step one, the ALJ concluded that the plaintiff had “not engaged in substantial gainful
                                  11   activity since January 20, 2010, the alleged onset date.”250 At step two, the ALJ determined that
                                  12   the plaintiff had “the following severe impairments: rheumatoid arthritis; Sjogren’s syndrome;
Northern District of California
 United States District Court




                                  13   cervical spine degenerative disc disease; gastritis; and obesity.”251 He held that the plaintiff had
                                  14   the “medically determinable mental impairment of depression” that did not “cause more than
                                  15   minimal limitation in [her] ability to perform basic mental work activities and [was] therefore
                                  16   nonsevere.”252 The ALJ opined, “Clinical signs and findings reported in the case record and
                                  17   consultative examiners Drs. Salk and Marks’ opinions support[ed] this determination.”253 He said
                                  18   that the plaintiff’s physical-health treatment records did “not document any significant and
                                  19

                                  20

                                  21

                                  22   246
                                             AR 69–70.
                                  23   247
                                             AR 10–19.
                                       248
                                  24         AR 12.
                                       249
                                             AR 12–19.
                                  25   250
                                             AR 12.
                                  26   251
                                             Id.
                                       252
                                  27         Id.
                                       253
                                             AR 13.
                                  28

                                       ORDER – No. 18-cv-01198-LB                            26
                                   1   persistent depressive symptoms,” and he discussed examples of the plaintiff’s behaving normally

                                   2   and appropriately at medical appointments.254

                                   3         The ALJ assigned “substantial weight” to the state agency consultants’ and assigned “little

                                   4   weight” to Dr. Smith’s opinion that the plaintiff’s depression met the criteria of listing 12.04 and

                                   5   Dr. Furze’s opinion that the plaintiff has “disabling depression.”255 He held that the treating

                                   6   doctors’ opinions were “inconsistent with the mental status examination findings showing [the

                                   7   plaintiff] had appropriate affect, logical thoughts and was cooperative, and her relatively good

                                   8   activities of daily living . . . including her frequent travel between Arizona and California.”256

                                   9         At step three, the ALJ found that the plaintiff did not have “an impairment or combination of

                                  10   impairments that [met] or medically equal[ed] the severity of” a listed impairment because “[n]o

                                  11   physician [] credibly opined that the claimant’s conditions [met] or equal[ed] any listing, and the

                                  12   state agency program physicians opined that they [did] not.”257
Northern District of California
 United States District Court




                                  13         Finally, the ALJ determined that the plaintiff had the residual-functional capacity (“RFC”) to

                                  14   perform the following work:

                                  15
                                                   The claimant retains the capacity to lift and carry 20 pounds occasionally, and 10
                                  16               pounds frequently; stand and walk for 6 hours in an 8 hour workday; sit for 6 hours
                                                   in an 8 hour workday; pushing is commensurate with the aforementioned lifting and
                                  17               carry limitations; the claimant may frequently pull a weight commensurate with the
                                                   aforementioned lifting and carrying limitations: 20 pounds occasionally, and 10
                                  18
                                                   pounds frequently; perform frequent handling and fingering; must avoid
                                  19               concentrated exposure to extreme cold and heat, extreme vibration, fumes, odors,
                                                   dusts, gases and poor ventilation, or the like; avoid even moderate exposure to
                                  20               workplace hazards, such as unprotected heights or dangerous machinery; must not
                                                   work in a fast-paced production environment; and is able to attend and concentrate
                                  21               for 2 hour blocks of rime throughout an 8 hour workday with the two customary 10
                                  22               to 15 minute breaks, and the customary 30 to 60 minute lunch period.258

                                  23

                                  24
                                       254
                                             Id.
                                  25   255
                                             AR 14.
                                  26   256
                                             Id.
                                       257
                                  27         Id.
                                       258
                                             Id.
                                  28

                                       ORDER – No. 18-cv-01198-LB                          27
                                   1         Considering the entire record and applying this process, the ALJ found that “[the plaintiff’s]

                                   2   medically-determinable impairments could reasonably be expected to cause the alleged

                                   3   symptoms,” but held that her “statements concerning their intensity, persistence, and limiting

                                   4   effects” were “not entirely credible. . . .”259

                                   5         The plaintiff appealed the ALJ’s decision to the District of Arizona.260 The district court

                                   6   reversed the Commissioner’s decision and remanded the plaintiff’s case to the ALJ for further

                                   7   proceedings.261

                                   8         First, the court held that “the reasons cited by the ALJ for discounting Plaintiff’s credibility

                                   9   either [were] not supported by substantial evidence of record or otherwise [did] not provide a basis

                                  10   to disbelieve Plaintiff.”262 Second, the court held that the ALJ did not state sufficient reasons for

                                  11   rejecting the opinions of the plaintiff’s treating providers (Dr. Barry, Dr. Smith, and Dr. Furze).263

                                  12   Third, the court held that the ALJ did not provide germane reasons for rejecting Norman Bell’s
Northern District of California
 United States District Court




                                  13   third-party statement about the plaintiff’s disability.264 Finally, the court held that “the substantial

                                  14   evidence of record at this point, for the reasons stated above, does not support the ALJ’s RFC

                                  15   assessment.”265

                                  16

                                  17   4. Administrative Hearing Held April 26, 2017

                                  18         4.1   Pre-Hearing Memorandum

                                  19         The plaintiff submitted a pre-hearing memorandum on April 21, 2017.266 In it, she said, “The

                                  20   plaintiff has been diagnosed with Rheumatoid Arthritis and treated extensively for it. She also has

                                  21

                                  22   259
                                             AR 15.
                                  23   260
                                             AR 936.
                                       261
                                  24         AR 974.
                                       262
                                             AR 948.
                                  25   263
                                             AR 956–67.
                                  26   264
                                             AR 968.
                                       265
                                  27         AR 969.
                                       266
                                             AR 1084.
                                  28

                                       ORDER – No. 18-cv-01198-LB                          28
                                   1   cervical degeneration and lumbar stenosis with radiculopathy. She has the mental impairment of

                                   2   major depressive disorder with cognitive difficulties.”267 She summarized the plaintiff’s medical

                                   3   record as follows:268

                                   4               The record is replete with objective findings such as limited range of motion,
                                                   synovitis, effusion, thrush, swelling, edema and multiple instances of fluid on her
                                   5               knee requiring aspirations. Laboratory results repeatedly display elevated
                                                   inflammatory levels and diagnostics confirm synovitis in her fingers, stenosis in her
                                   6               spine and swelling in her foot. Moreover, the underlying diagnosis of Rheumatoid
                                   7               Arthritis is complicated by other conditions and causes complications. For example,
                                                   [the plaintiff] has recurrent chronic bronchitis and sinusitis. During periods of active
                                   8               infections, she must stop the pain saving infusion treatment while she treats the
                                                   infections. This results in marked increases in her pain levels. Additionally, the
                                   9               medication she takes to help with the pain has caused lupus and agitation, insomnia
                                                   and fatigue.269
                                  10

                                  11         The plaintiff asserted that her claim “was mishandled from the beginning,” and the “disability

                                  12   examiner was under the wrong impression that the plaintiff’s date last insured was 12/31/11 when
Northern District of California
 United States District Court




                                  13   it was actually two years later. . . .”270 “[T]hey looked at this from a skewed legal perspective right

                                  14   from the start. Their position was that she had insufficient evidence to prove disability before

                                  15   12/31/11. This prevented them from looking at any evidence past that date.”271

                                  16         4.2     Administrative Hearing

                                  17         An ALJ in California held a hearing on April 26, 2017 to reconsider the plaintiff’s application

                                  18   for disability benefits.272 The plaintiff was represented by an attorney.273 The plaintiff’s attorney

                                  19   explained that there were “four major components” to the plaintiff’s conditions: rheumatoid

                                  20   arthritis; complications from rheumatoid arthritis including lupus and infections from suppression

                                  21   of her immune system; a lower-back pain issue that ultimately resulted in surgery (after the initial

                                  22

                                  23   267
                                             Id.
                                       268
                                  24         AR 1084–85.
                                       269
                                             AR 1085 (emphasis in original).
                                  25   270
                                             AR 1086.
                                  26   271
                                             Id.
                                       272
                                  27         AR 871.
                                       273
                                             AR 873.
                                  28

                                       ORDER – No. 18-cv-01198-LB                            29
                                   1   hearing in 2013); and major depression.274 Counsel explained that based on the previous ALJ’s

                                   2   specific concerns about the plaintiff’s continued travel and Dr. Smith’s explanation about why the

                                   3   plaintiff meets the listings, they submitted additional evidence on those topics.275 Specifically,

                                   4               The magistrate [in the District of Arizona] [said] [‘]I still have some problems with
                                                   [Dr. Furze’s] comments about her grooming and I also have some concerns about the
                                   5               fact that she kept traveling.[’] So I had [Dr. Furze] specifically address those in letters
                                                   and so those have been submitted into evidence, and then he had some issues about
                                   6               what Dr. Smith, his listings comment. But Dr. Smith, her treating psychiatrist said,
                                                   yes she meets the listings. Magistrate judge says you know, he probably didn’t do a
                                   7
                                                   very good job about explaining why she meets the listings. So I went back to Dr.
                                   8               Smith and I asked him, can you please just elaborate why do you think that she meets
                                                   the listing, which he did and again, I provided that explanation into the record,
                                   9               Judge.276
                                  10         4.3     Plaintiff’s Hearing Testimony
                                  11         The plaintiff was 53 years old at the time of the second hearing.277 She last worked in June of
                                  12   2008, and after that, she supported herself with a 401(k), and help from her father and cousin.278
Northern District of California
 United States District Court




                                  13   What kept her from being able to work was “[t]he inability to concentrate, to read, to follow
                                  14   instructions, and to be consistent in a daily schedule.”279
                                  15         The plaintiff’s attorney asked her about telling Dr. Furze that she wanted to kill herself and
                                  16   that she did not “really have a reason to live.”280 The plaintiff said she could “get that way from
                                  17   time to time.”281 When asked to give examples about difficulty concentrating, the plaintiff said:
                                  18               Trying to read things, I will have to read them seven, eight, nine times and then I still
                                                   come away with not understanding what it said and I know that I know these words,
                                  19               but I can’t put them together. I have done the same thing with trying to watch a
                                                   television show, having to rewind things four, five, six times to figure out what
                                  20

                                  21

                                  22   274
                                             AR 874–77.
                                  23   275
                                             AR 877.
                                       276
                                  24         Id.
                                       277
                                             Id.
                                  25   278
                                             AR 878.
                                  26   279
                                             Id.
                                       280
                                  27         Id.
                                       281
                                             Id.
                                  28

                                       ORDER – No. 18-cv-01198-LB                              30
                                                   they’re saying and I can’t keep my mind — my mind gets distracted while I’m trying
                                   1               to focus and I can’t keep it on track.282
                                   2

                                   3   She almost lost her house in Arizona “several times,” and her utilities were shut off because she

                                   4   forgot to pay bills.283 Since 2009, she fumbled with “simple words” and “struggle[d] to find the

                                   5   right word.”284

                                   6         She used to be the research director for the Silicon Valley Business Journal.285 She “interacted

                                   7   with people from other companies” to “get information from them.”286 It was a “sedentary, sit

                                   8   down type of job.”287 The most she had to lift was “maybe five pounds of files.”288 She also

                                   9   worked as an exhibitor services manager for a convention registration company.289 She “helped

                                  10   people who registered as exhibitors to set up booths in the exhibit hall” and coordinated and

                                  11   managed getting the equipment they needed.290 She was on her feet 90 to 100% of the day.291 The

                                  12   most she lifted at that job was 40 pounds.292
Northern District of California
 United States District Court




                                  13         Her rheumatoid arthritis started spreading in 2002.293 She received monthly injections for

                                  14   rheumatoid arthritis beginning in the summer of 2003.294 During the period from 2000 to 2013 the

                                  15   plaintiff was receiving monthly Orencia infusions.295 She needed to go to the hospital “at some

                                  16

                                  17
                                       282
                                  18         AR 879.
                                       283
                                             Id.
                                  19   284
                                             AR 879–80.
                                  20   285
                                             AR 880.
                                       286
                                  21         AR 880–81.
                                       287
                                             AR 881.
                                  22   288
                                             Id.
                                  23   289
                                             Id.
                                       290
                                  24         Id.
                                       291
                                             AR 882.
                                  25   292
                                             Id.
                                  26   293
                                             Id.
                                       294
                                  27         AR 883.
                                       295
                                             Id.
                                  28

                                       ORDER – No. 18-cv-01198-LB                         31
                                   1   point Monday through Friday” and could be there for “three to four hours.”296 Her company

                                   2   provided accommodations for her, including a flexible schedule and an ergonomic specialist to

                                   3   give her “a good desk.”297 She was allowed to work late at nights, on the weekends, and from

                                   4   home.298 She had difficulty typing and could type from five to 20 minutes before needing to stop

                                   5   because of “a very intense ache” in her hands and her wrists.299 She needed to “get up and move

                                   6   around for a few minutes” before typing again.300 She could work like that for two or three hours a

                                   7   day.301 She had to stop after two to three hours because she experienced “numbness and tingling”

                                   8   down her arms and in her hands which caused her to “lose sleep.”302 She had “back problems and

                                   9   neck problems” diagnosed as stenosis in her back.303 She could sit for 20 minutes at a time with a

                                  10   lot of shifting and could walk for 15 to 20 minutes at a time before needing a rest.”304

                                  11         In 2013, the plaintiff had surgery, which provided her relief for “a couple of months” until she

                                  12   “took a fall.”305 She was told that “disc material could come out again after that surgery[,] and that
Northern District of California
 United States District Court




                                  13   is what happened after [she] fell.”306 She said that her “rheumatoid arthritis[,] . . . cognitive

                                  14   problems from depression[,]” and gout were the “biggest things” for her.307

                                  15

                                  16

                                  17

                                  18
                                  19   296
                                             AR 883–84.
                                  20   297
                                             AR 882–83.
                                       298
                                  21         AR 884.
                                       299
                                             AR 884–85.
                                  22   300
                                             AR 885.
                                  23   301
                                             Id.
                                       302
                                  24         Id.
                                       303
                                             AR 885–86.
                                  25   304
                                             Id.
                                  26   305
                                             AR 886–87.
                                       306
                                  27         AR 887.
                                       307
                                             Id.
                                  28

                                       ORDER – No. 18-cv-01198-LB                         32
                                   1         4.4     Vocational Expert

                                   2         Ms. Wenz, a Vocational Expert (“VE”), testified at the hearing.308 She characterized the

                                   3   plaintiff’s past work as follows:

                                   4               [T]here were two areas of previous employment within the last 15 years that are
                                                   reflected in the file and were discussed in today’s hearing. One would be that of
                                   5               exhibit services manager. This would be best defined by DOT code 297.367-010,
                                                   and the DOT defines that as light work with an SVP of 5. [The plaintiff] also
                                   6               worked as a research director. This is DOT code 189.177-010, and it is light work
                                   7               with an SVP of 8.309

                                   8         The ALJ provided two hypotheticals for the VE to consider.310 The first was:

                                   9               [F]or an individual with the same age, education, work background [as the
                                                   plaintiff]. This person will be limited to light work, but all postural including
                                  10
                                                   climbing, balancing, kneeling, crouching, and crawling would be occasional.
                                  11               Handling and fingering would be frequent. This person must avoid exposure to
                                                   temperature extremes as well as vibration, fumes, odors, dusts, gases, and poor
                                  12               ventilation. This person should also not be exposed to hazards or unprotected
Northern District of California
 United States District Court




                                                   heights. Work should not be in [a] fast paced production environment.311
                                  13

                                  14         The VE testified that hypothetical person could not perform the plaintiff’s past work because

                                  15   both positions required “the ability to work at a fast pace and maintain focus [and]

                                  16   concentration.”312 The VE provided three alternative occupations for such a hypothetical person: a

                                  17   furniture-rental clerk313 (light work with an SVP of 2 and 50,000 jobs nationally); a photocopy

                                  18   machine operator (light work with an SVP of 2 and over 18,000 jobs nationally); or an order

                                  19   caller314 (light work with an SVP of 2 and over 10,000 jobs nationally).315 The ALJ’s second

                                  20   hypothetical was “[f]or a person with the same age, education, and work background limited to

                                  21

                                  22   308
                                             Id.
                                  23   309
                                             AR 888.
                                       310
                                  24         Id.
                                       311
                                             Id.
                                  25   312
                                             Id.
                                  26   313
                                             The transcript reflects that the ALJ reported this as a “film-rental clerk.” AR 860.
                                  27
                                       314
                                             The ALJ reported this as a “mail handler.” AR 861.
                                       315
                                             AR 888–89.
                                  28

                                       ORDER – No. 18-cv-01198-LB                            33
                                   1   essentially sedentary work, but they can only work for three hours a day and two days per

                                   2   week.”316 The VE said there would not be any work for such a hypothetical person.317

                                   3         The plaintiff’s attorney then questioned the VE.318 First, she asked whether a person

                                   4   “markedly limited in the ability to perform activities within a schedule, maintain regular

                                   5   independence, and be punctual. . . would [be] render[ed] [] unemployable?”319 The VE said yes.320

                                   6   The plaintiff’s attorney asked whether a person “markedly unable to sustain ordinary, routine

                                   7   [work] without special supervision” and “markedly limited” in “the ability to make simple work-

                                   8   related decisions” would be unemployable, and the VE answered yes.321 Finally, the plaintiff’s

                                   9   attorney asked whether a person “markedly limited in the ability to complete a work day and work

                                  10   week without interruptions from psychologically based symptoms and to perform at a consistent

                                  11   pace without more than normal rest periods” would be unemployable, and the VE answered that

                                  12   she would.322 The VE said that missing more than one day of work a month would “definitely”
Northern District of California
 United States District Court




                                  13   make a person unemployable and agreed that “adding restrictions of working from home or

                                  14   flexible schedule would require an accommodated position.”323

                                  15         4.5   Administrative Findings Issued October 27, 2017

                                  16         The ALJ issued an unfavorable decision on October 27, 2017.324 Initially, the ALJ determined

                                  17   that the plaintiff met the “insured status requirements of the Social Security Act through December

                                  18
                                  19

                                  20

                                  21
                                       316
                                             AR 889.
                                  22   317
                                             Id.
                                  23   318
                                             Id.
                                       319
                                  24         Id.
                                       320
                                             Id.
                                  25   321
                                             AR 889–90.
                                  26   322
                                             AR 890.
                                       323
                                  27         Id.
                                       324
                                             AR 849.
                                  28

                                       ORDER – No. 18-cv-01198-LB                         34
                                   1   31, 2013.”325 The ALJ then followed the five-step sequential-evaluation process to determine

                                   2   whether the plaintiff was disabled and concluded that she was not.326

                                   3         At step one, the ALJ determined that the plaintiff “did not engage in substantial gainful

                                   4   activity during the period from her alleged onset date. . . through her date last insured.”327

                                   5         At step two, the ALJ determined that the plaintiff had “the following severe impairments:

                                   6   rheumatoid arthritis, sinusitis, psoriasis, status-post back surgery, carpal tunnel syndrome,

                                   7   pacemaker, obesity, lupus, and depression.” 328 The ALJ found that those impairments

                                   8   “significantly limit[ed] the ability to perform basic work activities.329 The ALJ found that the

                                   9   plaintiff’s additional medically determinable impairments — status-post laparoscopic

                                  10   cholecystectomy, sleep apnea, hypertension, hyperthyroidism, left-ankle edema, and pulmonary

                                  11   nodules — were nonsevere.330

                                  12         At step three, the ALJ found that the plaintiff “did not have an impairment or combination of
Northern District of California
 United States District Court




                                  13   impairments that met or medically equaled the severity of one of the listed impairments in 20 CFR

                                  14   Part 404, Subpart P, Appendix 1.”331 The ALJ opined, “There is no medical evidence that

                                  15   documents listing-level severity for any physical impairment. No acceptable medical-source has

                                  16   mentioned findings equivalent in severity to the criteria of any listed impairment, individually or

                                  17   in combination.”332 As for the plaintiff’s mental impairment (depression), the ALJ held that it did

                                  18   not meet or equal the criteria of listing 12.04 (depressive, bipolar, and related disorders).333 The

                                  19
                                       325
                                  20         AR 854.
                                       326
                                             AR 854–61.
                                  21   327
                                             AR 854.
                                  22   328
                                             AR 855.
                                       329
                                  23         Id.
                                       330
                                             Id.
                                  24   331
                                             Id.
                                  25   332
                                             Id.
                                  26
                                       333
                                          Id. Listing 12.04 includes disorders that “are characterized by an irritable, depressed, elevated, or
                                       expansive mood, or by a loss of interest or pleasure in all or almost all activities, causing a clinically
                                  27   significant decline in function. Symptoms and signs may include, but are not limited to, feelings of
                                       hopelessness or guilt, suicidal ideation, a clinically significant change in body weight or appetite, sleep
                                  28   disturbances, an increase or decrease in energy, psychomotor abnormalities, disturbed concentration,

                                       ORDER – No. 18-cv-01198-LB                          35
                                   1   ALJ considered whether the plaintiff’s mental impairment met the “paragraph B criteria” for

                                   2   listing 12.04.334 The ALJ summarized the criteria as follows:

                                   3               To satisfy the ‘paragraph B’ criteria, the mental impairment must result in at least
                                                   one extreme or two marked limitations in a broad area of functioning which are:
                                   4               understanding, remembering, or applying information; interacting with others;
                                                   concentrating, persisting, or maintaining pace; or adapting or managing themselves.
                                   5               A marked limitation means functioning in this area independently, appropriately,
                                   6               effectively, and on a sustained basis is seriously limited. An extreme limitation is the
                                                   inability to function independently, appropriately or effectively, and on a sustained
                                   7               basis.335

                                   8         The ALJ held that the plaintiff had a “moderate limitation” in understanding, remembering or
                                   9   applying information because she “exhibited a linear thought process during an examination.”336
                                  10   She had a “mild limitation” in interacting with others because” during an examination, the
                                  11   claimant was cooperative and exhibited good eye contact.”337 She had a “moderate limitation” in
                                  12   concentrating, persisting, or maintaining pace because, again, “she exhibited a linear thought
Northern District of California
 United States District Court




                                  13   process.”338 Finally, she had a “mild limitation” in adapting or managing herself because she
                                  14   “seemed to have relatively full activities of daily living.”339
                                  15         The ALJ considered whether the plaintiff’s mental impairment met the “paragraph C” criteria
                                  16   of listing 12.04 and determined that it did not.340
                                  17               [T]he record does not show a medically documented history of a chronic affective
                                                   disorder of at least two years’ duration that has caused more than a minimal limitation
                                  18
                                  19
                                       pressured speech, grandiosity, reduced impulse control, sadness, euphoria, and social withdrawal.”
                                  20   Major depression and depressive disorder are both evaluated under this listing. 20 C.F.R., Pt. 404,
                                       Subpt. P, appx. 1 § 12.00(3)(a).
                                  21   334
                                             AR 855.
                                       335
                                  22         Id.
                                       336
                                             Id.
                                  23   337
                                             Id.
                                  24   338
                                             Id.
                                       339
                                  25         AR 856.
                                       340
                                           Id. Fulfilling the “paragraph C” criteria of listing 12.04 requires “evidence of both: (1) medical
                                  26   treatment, mental health therapy, psychosocial support, or a highly structured setting(s) that is ongoing
                                       and that diminishes the symptoms and signs of your mental disorder; and (2) marginal adjustment, that
                                  27   is, you have minimal capacity to adapt to changes in your environment or to demands that are not
                                       already part of your daily life.” 20 C.F.R., Pt. 404, Subpt. P, appx. A §12.04(C).
                                  28

                                       ORDER – No. 18-cv-01198-LB                            36
                                                   of ability to od basic work activities, with symptoms or signs currently attenuated by
                                   1               medication or psychosocial support, and one of the following: repeated episodes of
                                   2               decompensation, each of extended duration; a residual disease process that has
                                                   resulted in such marginal adjustment that even a minimal increase in mental demands
                                   3               or change in the environment would be predicted to cause the individual to
                                                   decompensate; or current history of one or more years’ inability to function outside
                                   4               a highly supportive living arrangement, with an indication of continued need for such
                                                   arrangement.341
                                   5

                                   6         At step four, the ALJ found that the plaintiff had the RFC to “perform light work as defined in
                                   7   20 CFR 404.1567(b) except the claimant is limited to occasional postural activities, frequent
                                   8   handling and fingering, cannot work around hazards or unprotected heights, is limited to simple
                                   9   work, and cannot perform fast-paced production work.”342 The ALJ opined that the plaintiff’s
                                  10   “medically determinable impairments could reasonably be expected to cause the alleged
                                  11   symptoms; however, the claimant’s statements concerning the intensity, persistence and limiting
                                  12   effects of these symptoms are not entirely consistent with the medical evidence and other evidence
Northern District of California
 United States District Court




                                  13   in the record. . ..”343 The ALJ wrote that “medical records from January 2013 indicate[d] that [the
                                  14   plaintiff] ‘is doing fairly in terms of her [rheumatoid arthritis].’”344 She noted that the plaintiff had
                                  15   back surgery in November 2013 and “was doing well postoperatively.”345 In April 2010, the
                                  16   plaintiff “reported that she has been doing well” with her drug-induced lupus.346 The ALJ noted
                                  17   that she took into account the plaintiff’s wandering atrial pacemaker and chronic sinusitis when
                                  18   formulating the RFC.347 The ALJ “considered and accounted for” the plaintiff’s obesity and found
                                  19

                                  20

                                  21

                                  22

                                  23   341
                                             AR 856.
                                       342
                                  24         Id.
                                       343
                                             AR 857.
                                  25   344
                                             Id.
                                  26   345
                                             AR 857–58.
                                       346
                                  27         AR 858.
                                       347
                                             Id.
                                  28

                                       ORDER – No. 18-cv-01198-LB                           37
                                   1   that it did “not affect the claimant’s ability to ambulate effectively.”348 She determined that the

                                   2   plaintiff’s “respiratory and cardiovascular systems [were] not unduly impaired.”349

                                   3         The ALJ gave “some weight” to the plaintiff’s allegation of depression, but she held that “the

                                   4   medical record indicates that the claimant’s depression does not preclude the performance of all

                                   5   work.”350 The plaintiff reported that she was “doing well on Wellbutrin,” and in July 2013, the

                                   6   plaintiff was reported to have “good eye contact, appropriate behavior, and her thought process

                                   7   was linear and logical. It was noted that the claimant still had psychosocial stress, but her

                                   8   depression was stable.”351 The ALJ noted that the plaintiff “described daily activities which [were]

                                   9   not limited to the extent one would expect, given the complaints of disabling symptoms and

                                  10   limitations,” including frequent travel between the Bay Area and Arizona, writing fiction, and

                                  11   taking walks.352 The ALJ discussed Dr. Furze’s opinion that the plaintiff’s depression rendered her

                                  12   “unable to work,” but gave it little weight, stating that “the record [did] not support such extreme
Northern District of California
 United States District Court




                                  13   limitations” and “the medical record show[ed] that many of the claimant’s symptoms [were] well-

                                  14   controlled with medication.”353 The ALJ considered Dr. Smith’s opinion that the plaintiff’s

                                  15   symptoms met listing 12.04 but granted it little weight as it was “not supported by the medical

                                  16   record.”354 “Specifically,” the ALJ opined, “the claimant’s activities of daily living and

                                  17   unremarkable objective findings all suggest that the claimant does not meet listing 12.04.”355

                                  18         The ALJ considered reports from the plaintiff’s former coworkers Karen Zinn and Timothy

                                  19   Roberts.356 The ALJ found that their reports regarding the plaintiff’s limitations at work

                                  20

                                  21
                                       348
                                             Id.
                                  22   349
                                             Id.
                                  23   350
                                             Id.
                                       351
                                  24         Id.
                                       352
                                             Id.
                                  25   353
                                             AR 859.
                                  26   354
                                             Id.
                                       355
                                  27         Id.
                                       356
                                             Id.
                                  28

                                       ORDER – No. 18-cv-01198-LB                        38
                                   1   “reveal[ed] that the claimant ha[d] a strong work history and [was] hardworking” and that while

                                   2   they supported a finding that the plaintiff could not do her former work, they did “not suggest that

                                   3   the claimant cannot perform any work.”357

                                   4         Finally, at step five, the ALJ determined that there were “jobs that existed in significant

                                   5   numbers in the national economy” that the plaintiff could do.358

                                   6

                                   7                                        STANDARD OF REVIEW

                                   8         Under 42 U.S.C. § 405(g), district courts have jurisdiction to review any final decision of the

                                   9   Commissioner if the claimant initiates a suit within sixty days of the decision. A court may set

                                  10   aside the Commissioner’s denial of benefits only if the ALJ’s “findings are based on legal error or

                                  11   are not supported by substantial evidence in the record as a whole.” Vasquez v. Astrue, 572 F.3d

                                  12   586, 591 (9th Cir. 2009) (internal citation and quotation marks omitted); 42 U.S.C. § 405(g).
Northern District of California
 United States District Court




                                  13   “Substantial evidence means more than a mere scintilla but less than a preponderance; it is such

                                  14   relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

                                  15   Andrews v. Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995). The reviewing court should uphold “such

                                  16   inferences and conclusions as the [Commissioner] may reasonably draw from the evidence.” Mark

                                  17   v. Celebrezze, 348 F.2d 289, 293 (9th Cir. 1965). If the evidence in the administrative record

                                  18   supports the ALJ’s decision and a different outcome, the court must defer to the ALJ’s decision

                                  19   and may not substitute its own decision. Tackett v. Apfel, 180 F.3d 1094, 1097–98 (9th Cir. 1999).

                                  20   “Finally, [a court] may not reverse an ALJ’s decision on account of an error that is harmless.”

                                  21   Molina v. Astrue, 674 F.3d 1104, 1111 (9th Cir. 2012).

                                  22

                                  23                                            GOVERNING LAW

                                  24         A claimant is considered disabled if (1) he or she suffers from a “medically determinable

                                  25   physical or mental impairment which can be expected to result in death or which has lasted or can

                                  26
                                  27   357
                                             Id.
                                  28   358
                                             AR 860.

                                       ORDER – No. 18-cv-01198-LB                          39
                                   1   be expected to last for a continuous period of not less than twelve months,” and (2) the

                                   2   “impairment or impairments are of such severity that. . . she is not only unable to do [her] previous

                                   3   work but cannot, considering [her] age, education, and work experience, engage in any other kind

                                   4   of substantial gainful work which exists in the national economy. . . .” 42 U.S.C. § 1382c(a)(3)(A)

                                   5   & (B). The five-step analysis for determining whether a claimant is disabled within the meaning of

                                   6   the Social Security Act is as follows. Tackett, 180 F.3d at 1099 (citing 20 C.F.R. § 404.1520).

                                   7          Step One. Is the claimant presently working in a substantially gainful activity? If
                                              so, then the claimant is “not disabled” and is not entitled to benefits. If the claimant
                                   8          is not working in a substantially gainful activity, then the claimant’s case cannot be
                                              resolved at step one, and the evaluation proceeds to step two. See 20 C.F.R.
                                   9          § 404.1520(a)(4)(i).
                                  10          Step Two. Is the claimant’s impairment (or combination of impairments) severe? If
                                              not, the claimant is not disabled. If so, the evaluation proceeds to step three. See 20
                                  11          C.F.R. § 404.1520(a)(4)(ii).
                                  12          Step Three. Does the impairment “meet or equal” one of a list of specified
Northern District of California
 United States District Court




                                              impairments described in the regulations? If so, the claimant is disabled and is
                                  13          entitled to benefits. If the claimant’s impairment does not meet or equal one of the
                                  14          impairments listed in the regulations, then the case cannot be resolved at step three,
                                              and the evaluation proceeds to step four. See 20 C.F.R. § 404.1520(a)(4)(iii).
                                  15          Step Four. Considering the claimant’s RFC, is the claimant able to do any work
                                  16          that he or she has done in the past? If so, then the claimant is not disabled and is not
                                              entitled to benefits. If the claimant cannot do any work he or she did in the past,
                                  17          then the case cannot be resolved at step four, and the case proceeds to the fifth and
                                              final step. See 20 C.F.R. § 404.1520(a)(4)(iv).
                                  18
                                              Step Five. Considering the claimant’s RFC, age, education, and work experience,
                                  19          is the claimant able to “make an adjustment to other work?” If not, then the
                                              claimant is disabled and entitled to benefits. See 20 C.F.R. § 404.1520(a)(4)(v). If
                                  20          the claimant is able to do other work, the Commissioner must establish that there
                                              are a significant number of jobs in the national economy that the claimant can do.
                                  21
                                              There are two ways for the Commissioner to show other jobs in significant
                                  22          numbers in the national economy: (1) by the testimony of a vocational expert or
                                              (2) by reference to the Medical-Vocational Guidelines at 20 C.F.R., part 404,
                                  23          subpart P, app. 2.
                                  24      For steps one through four, the burden of proof is on the claimant. At step five, the burden

                                  25   shifts to the Commissioner. Gonzales v. Sec’y of Health & Human Servs., 784 F.2d 1417, 1419

                                  26   (9th Cir. 1986).

                                  27

                                  28

                                       ORDER – No. 18-cv-01198-LB                        40
                                   1                                                   ANALYSIS

                                   2         The plaintiff filed a motion for summary judgment and contends that the ALJ erred by:

                                   3              (1) giving little weight to the opinions of her treating psychiatrist and psychologist;
                                   4              (2) ignoring the opinions of her treating rheumatologists;

                                   5              (3) failing to include limitations from third-party statements;
                                                  (4) discounting her testimony; and
                                   6
                                                  (5) basing her decision on VE testimony where two of the proposed jobs were
                                   7              inappropriate and the remaining job was not available in significant numbers.359
                                   8
                                             For the reasons set forth below, the court grants the plaintiff’s motion and remands the case for
                                   9
                                       reconsideration.
                                  10

                                  11   1. Whether the ALJ Erred by Assigning Little Weight to the Opinions of the Plaintiff’s
                                          Treating Psychologist and Psychiatrist360
                                  12
Northern District of California
 United States District Court




                                  13         The plaintiff alleges that the ALJ did not provide specific and legitimate reasons for

                                  14   discounting her treating psychiatrist’s and psychologist’s opinions.361 She also argues that the ALJ

                                  15   “paraphrase[d]” comments from her medical records in a way that made them appear that she was

                                  16   more active than she really was.362 The court holds that the ALJ did not give specific and

                                  17   legitimate reasons supported by substantial evidence for discounting the opinions.

                                  18         The ALJ is responsible for “‘resolving conflicts in medical testimony, and for resolving

                                  19   ambiguities.’” Garrison v. Colvin, 759 F.3d 995, 1010 (9th Cir. 2014) (quoting Andrews v.

                                  20   Shalala, 53 F.3d 1035, 1039 (9th Cir. 1995)).363 In weighing and evaluating the evidence, the ALJ

                                  21

                                  22   359
                                             Mot. – ECF No. 15 at 5.

                                  23
                                       360
                                          In its opposition to the plaintiff’s motion for summary judgment, the government argues that the
                                       ALJ properly discounted these opinions because “[b]oth Dr. Smith and Dr. Furze provided their
                                  24   opinions in 2013, well after Plaintiff’s date last insured of December 31, 2011.” Opp. – ECF No. 18 at
                                       7. This argument has no merit because the plaintiff’s date last insured was December 31, 2013. See AR
                                  25   28–29, 853, 861.
                                       361
                                             Mot. – ECF No. 15 at 6.
                                  26   362
                                             Id. at 8.
                                  27   363
                                           The Social Security Administration promulgated new regulations, including a new § 404.1521,
                                       effective March 27, 2017. The previous version, effective to March 26, 2017, applies based on the date
                                  28   of the ALJ’s hearing, November 16, 2016.

                                       ORDER – No. 18-cv-01198-LB                           41
                                   1   must consider the entire case record, including each medical opinion in the record, together with

                                   2   the rest of the relevant evidence. 20 C.F.R. § 416.927(b); see Orn v. Astrue, 495 F.3d 625, 630

                                   3   (9th Cir. 2007) (“[A] reviewing court must consider the entire record as a whole and may not

                                   4   affirm simply by isolating a specific quantum of supporting evidence.”) (internal punctuation and

                                   5   citation omitted).

                                   6       “In conjunction with the relevant regulations, [the Ninth Circuit has] developed standards that

                                   7   guide [the] analysis of an ALJ’s weighing of medical evidence.” Ryan v. Comm’r of Soc. Sec., 528

                                   8   F.3d 1194, 1198 (9th Cir. 2008) (citing 20 C.F.R. §404.1527). Social Security regulations

                                   9   distinguish between three types of accepted medical-sources: (1) treating physicians; (2)

                                  10   examining physicians; and (3) non–examining physicians. 20 C.F.R. § 416.927(c), (e); Lester v.

                                  11   Chater, 81 F.3d 821, 830 (9th Cir. 1995). “Generally, a treating physician’s opinion carries more

                                  12   weight than an examining physician’s, and an examining physician’s opinion carries more weight
Northern District of California
 United States District Court




                                  13   than a reviewing [non-examining] physician’s.” Holohan v. Massanari, 246 F.3d 1195, 1202 (9th

                                  14   Cir. 2001) (citing Lester, 81 F.3d at 830); accord Smolen v. Chater, 80 F.3d 1273, 1285 (9th Cir.

                                  15   1996).

                                  16      “To reject [the] uncontradicted opinion of a treating or examining doctor, an ALJ must state

                                  17   clear and convincing reasons that are supported by substantial evidence.” Ryan, 528 F.3d at 1198

                                  18   (alteration in original) (internal quotation marks and citation omitted). By contrast, if the ALJ

                                  19   finds that the opinion of a treating physician is contradicted, a reviewing court will require only

                                  20   that the ALJ provide “specific and legitimate reasons supported by substantial evidence in the

                                  21   record.” Reddick v. Chater, 157 F.3d 715, 725 (9th Cir. 1998) (internal quotation marks and

                                  22   citation omitted); see also Garrison, 759 F.3d at 1012 (“If a treating or examining doctor’s

                                  23   opinion is contradicted by another doctor’s opinion, an ALJ may only reject it by providing

                                  24   specific and legitimate reasons that are supported by substantial evidence.”) (internal quotation

                                  25   marks and citation omitted).

                                  26      Dr. Furze’s and Dr. Smith’s medical opinions are not contradicted by another doctor’s opinion.

                                  27   Thus, the ALJ was required to give clear and convincing reasons supported by substantial

                                  28   evidence before discounting the opinions. Ryan, 528 F.3d at 1198.

                                       ORDER – No. 18-cv-01198-LB                        42
                                   1         Dr. Smith’s notes and opinions documented objective observations related to the plaintiff’s

                                   2   depression including restricted affect and low mood.364 Dr. Furze reported extensively about the

                                   3   plaintiff’s severe depression symptoms including “anhedonia, neurovegetative cognitive

                                   4   impairment, social withdrawal and suicidal ideation.”365 Dr. Furze’s most recent assessment was

                                   5   that it was “apparent” that the plaintiff was “unable to work and [was] among the most severely

                                   6   impaired by mental illness patients (outside of psychotic disorders) that [she had] seen in thirty

                                   7   years of practicing psychology.”366

                                   8         The ALJ gave Dr. Furze’s medical opinion little weight because “the record [did] not support”

                                   9   the recommended restrictions in the opinion, and “many of [the plaintiff’] symptoms are well-

                                  10   controlled with medication.”367 The ALJ gave little weight to Dr. Smith’s medical opinion because

                                  11   it was “not supported by the medical record” and the plaintiff’s “activities of daily living and

                                  12   unremarkable objective findings all suggest that [she] does not meet listing 12.04.”368 The three
Northern District of California
 United States District Court




                                  13   reasons proffered by the ALJ do not constitute clear and convincing reasons supported by

                                  14   substantial evidence.

                                  15         First, “[m]erely stating that a treating physician’s opinions are not supported by objective

                                  16   findings is insufficient.” Morganti v. Colvin, No. C 12–03511 CRB, 2013 WL 1758784 at *6

                                  17   (N.D. Cal. Apr. 24, 2013) (citing Embrey v. Bowen, 849 F.2d 418, 421 (9th Cir. 1988) (“To say

                                  18   that medical opinions are not supported by sufficient objective findings. . . does not achieve the

                                  19   level of specificity our prior cases have required.”). To disregard a treating physician’s opinion,

                                  20   the ALJ must provide “a thorough summary of the facts, his interpretations thereof, and his

                                  21   findings.” Id. (emphasis in original). The ALJ did not provide the requisite specificity here.

                                  22         Second, that the plaintiff’s symptoms improved with medication is not a clear and convincing

                                  23   reason to discount Dr. Furze’s testimony. See Garrison, 759 F.3d at 1017. The Ninth Circuit has

                                  24

                                  25   364
                                             AR 241–44, 640.
                                       365
                                  26         AR 847.
                                       366
                                             AR 1550.
                                  27   367
                                             AR 859.
                                  28   368
                                             Id.

                                       ORDER – No. 18-cv-01198-LB                          43
                                   1   emphasized that “while discussing mental health issues, it is error to reject a claimant’s testimony

                                   2   merely because symptoms wax and wane in the course of treatment.” Id. Incidents of improvement

                                   3   must be “interpreted with an awareness that improved functioning while being treated and while

                                   4   limiting environmental stressors does not always mean that a claimant can function effectively in a

                                   5   workplace.” Id. (citation omitted). “Caution in making such an inference is especially appropriate

                                   6   when no doctor or other medical expert has opined. . . that a mental health patient is capable of

                                   7   working or is prepared to return to work.” Id. at 1017–18. Here, Dr. Furze siad that Ms. Hayden’s

                                   8   mental disability prevented her from working altogether.

                                   9         Finally, the ALJ’s reference to the plaintiff’s activities of daily living is not a clear and

                                  10   convincing reason to discount Dr. Smith’s medical opinion. “The Social Security Act does not

                                  11   require that claimants be utterly incapacitated to be eligible for benefits, and many home activities

                                  12   may not be easily transferable to a work environment where it might be impossible to rest
Northern District of California
 United States District Court




                                  13   periodically or take medication.” Fair v. Bowen, 885 F.2d 597, 603 (9th Cir. 1989) (citation

                                  14   omitted). The Ninth Circuit has held that “disability claimants should not be penalized for

                                  15   attempting to lead normal lives in the face of their limitations.” Reddick, 157 F.3d at 722. Thus,

                                  16   the daily activities cited by the ALJ — traveling to Arizona, writing fiction, and walking — do not

                                  17   constitute clear and convincing reasons to reject Dr. Smith’s opinion that the plaintiff meets listing

                                  18   12.04 and is unable to work.

                                  19

                                  20   2. Whether the ALJ Erred by Ignoring the Opinions of the Plaintiff’s Rheumatologist

                                  21         The plaintiff contends that the ALJ erred by ignoring the opinion of her treating

                                  22   rheumatologists, Dr. Barry.369 She argues that the ALJ was “required to explain the reasons for

                                  23   rejecting” the physicians’ assessments and did not do so.370 The court agrees.

                                  24         As discussed above, in weighing and evaluating the evidence, the ALJ must consider the entire

                                  25   case record, including each medical opinion in the record, together with the rest of the relevant

                                  26
                                  27   369
                                             Mot. – ECF No. 15 at 9–10.
                                  28   370
                                             Id. at 10.

                                       ORDER – No. 18-cv-01198-LB                           44
                                   1   evidence. 20 C.F.R. § 416.927(b). An ALJ may not “reject[] a medical opinion or assign[] it little

                                   2   weight” without explanation or without explaining why “another medical opinion is more

                                   3   persuasive, or criticize it with boilerplate language that fails to offer a substantive basis for [her]

                                   4   conclusion.” Garrison, 759 F.3d at 1012–13.

                                   5         At step three, the ALJ said that there was “no medical evidence that documents listing-level

                                   6   severity for any physical impairment” and that “[n]o acceptable medical-source. . . mentioned

                                   7   findings equivalent in severity to the criteria of any listed impairment, individually or in

                                   8   combination.371 The ALJ did not mention Dr. Barry, who diagnosed the plaintiff’s rheumatoid

                                   9   arthritis. Dr. Barry’s 2005 letter “is clear that when Plaintiff is in pain caused by RA and pleurisy,

                                  10   she should be permitted to telecommute. . . Dr. Barry’s letter was written for the direct purpose of

                                  11   indicating an accommodation of functional limitations related to Plaintiff’s employment.”372 The

                                  12   ALJ erred by ignoring Dr. Barry’s opinion.
Northern District of California
 United States District Court




                                  13

                                  14   3. Whether the ALJ Erred by Not Including Limitations from Third-Party Statements

                                  15         The plaintiff argues that the erred by not giving germane reasons for discounting the opinions

                                  16   of her former coworkers.373

                                  17         The ALJ must consider “other source” testimony and evidence from a layperson. Ghanim, 763

                                  18   F.3d 1154, 1161 (9th Cir. 2014); Molina, 674 F.3d at 1111; Bruce v. Astrue, 557 F.3d 1113, 1115

                                  19   (9th Cir. 2009) (“In determining whether a claimant is disabled, an ALJ must consider lay witness

                                  20   testimony concerning a claimant’s ability to work”) (internal quotation marks and citation

                                  21   omitted). “Descriptions by friends and family members in a position to observe a claimant’s

                                  22   symptoms and daily activities have routinely been treated as competent evidence.” Sprague v.

                                  23   Bowen, 812 F.2d 1226, 1232 (9th Cir. 1987). It is competent evidence and “cannot be disregarded

                                  24   without comment.” Nguyen v. Chater, 100 F.3d 1462, 1467 (9th Cir. 1996). The Ninth Circuit has

                                  25

                                  26
                                       371
                                             AR 855.
                                  27   372
                                             AR 956–57.
                                  28   373
                                             Mot. – ECF No. 15 at 11–12.

                                       ORDER – No. 18-cv-01198-LB                         45
                                   1   not “required the ALJ to discuss every witness’s testimony on an individualized, witness-by-

                                   2   witness basis.” Molina, 674 F.3d at 1114. An ALJ may “point to” reasons already stated with

                                   3   respect to the testimony of one witness to reject similar testimony by a second witness. Id.

                                   4         The former coworkers testified about the plaintiff’s debilitating symptoms and need for

                                   5   accommodations at work. The ALJ did not discount the opinions and instead said:

                                   6               All of these opinions are given some weight. They reveal that the claimant has a
                                                   strong work history and is hardworking. They also suggest that the claimant became
                                   7
                                                   unable to perform her past work, although she tried to perform it with
                                   8               accommodations for a long time. This is consistent with the finding below that the
                                                   claimant is unable to perform her past relevant work. Ms. Zinn’s opinion supports
                                   9               the finding that the claimant should be limited to simple work. However, these
                                                   opinions do not suggest that the claimant cannot perform any work.374
                                  10

                                  11         The ALJ did not reference the limitations in the RFC portion of her analysis but wrote, “[i]n
                                  12   sum, the above residual functional capacity assessment is supported by the medical evidence, the
Northern District of California
 United States District Court




                                  13   claimant’s activities of daily living, and the record as a whole.”375 Given the court’s remand for
                                  14   reconsideration of the medical-opinion evidence, the court remands on this issue as well.
                                  15

                                  16   4. Whether the ALJ Erred by Discounting the Plaintiff’s Testimony
                                  17         The plaintiff argues that the ALJ found her testimony not credible without providing clear and
                                  18   convincing reasons for doing so.376 She claims that the ALJ used “boilerplate language found
                                  19   repeatedly in Social Security decisions” and did not identify specific statements by the plaintiff as
                                  20   being “inconsistent” with the medical evidence.377 The court agrees.
                                  21         In assessing a claimant’s credibility, an ALJ must make two determinations. Garrison, 759
                                  22   F.3d at 1014. “First, the ALJ must determine whether the claimant has presented objective medical
                                  23   evidence of an underlying impairment which could reasonably be expected to produce the pain or
                                  24   other symptoms alleged.” Id. (quoting Lingerfelter v. Astrue, 504 F.3d 1028, 1035–36 (9th Cir.
                                  25
                                       374
                                  26         AR 859.
                                       375
                                             Id.
                                  27   376
                                             Mot. – ECF No. 15 at 12.
                                  28   377
                                             Id. at 12–13.

                                       ORDER – No. 18-cv-01198-LB                         46
                                   1   2007) (internal quotations omitted)). Second, if the claimant has produced that evidence, and

                                   2   “there is no evidence of malingering,” the ALJ must provide “specific, clear and convincing

                                   3   reasons for” rejecting the claimant’s testimony regarding the severity of the claimant’s symptoms.

                                   4   Id. at 1014–15 (quoting Smolen, 80 F.3d at 1281).

                                   5         In order to have meaningful appellate review, the ALJ must explain its reasoning and

                                   6   “specifically identify the testimony [from a claimant] she or he finds not to be credible and . . .

                                   7   explain what evidence undermines the testimony.” Treichler v. Comm’r of Soc. Sec., 775 F.3d

                                   8   1090, 1102–03 (9th Cir. 2014) (“Credibility findings must have support in the record, and

                                   9   hackneyed language seen universally in ALJ decisions adds nothing.”) (emphasis in original,

                                  10   internal quotations omitted). “That means ‘[g]eneral findings are insufficient.’” Id. at 1102

                                  11   (quoting Lester, 81 F.3d at 834); Thomas v. Barnhart, 278 F.3d 947, 958 (9th Cir. 2002) (“the ALJ

                                  12   must make a credibility determination with findings sufficiently specific to permit the court to
Northern District of California
 United States District Court




                                  13   conclude that the ALJ did not arbitrarily discredit the claimant’s testimony” (citing Bunnell v.

                                  14   Sullivan, 947 F.2d 341, 345–46 (9th Cir. 1991) (en banc)). Moreover, the court will “review only

                                  15   the reasons provided by the ALJ in the disability determination and may not affirm the ALJ on a

                                  16   ground upon which he did not rely.” Garrison, 759 F.3d at 1010.

                                  17         The ALJ discounted the plaintiff’s testimony because her “statements concerning the intensity,

                                  18   persistence and limiting effects of [her] symptoms are not entirely consistent with the medical

                                  19   evidence and other evidence in the record for the reasons explained in this decision.”378

                                  20         The ALJ did not identify specifically what portions of the plaintiff’s testimony were not

                                  21   credible or specifically identify what medical evidence and other evidence in the record

                                  22   undermined her testimony. This was not a specific, clear and convincing reason for rejecting her

                                  23   testimony. Burrell v. Colvin, 775 F.3d 1133, 1138 (9th Cir. 2014).

                                  24

                                  25

                                  26
                                  27
                                       378
                                             AR 857.
                                  28

                                       ORDER – No. 18-cv-01198-LB                         47
                                   1   5. Whether the ALJ Erred by Relying on VE Testimony

                                   2         The plaintiff argues that the VE testimony is not substantial evidence because there are

                                   3   inconsistencies between the VE’s testimony as reflected in the transcript and the ALJ’s description

                                   4   of the testimony in her written opinion.379

                                   5         A VE’s testimony may lose its evidentiary value if the hypothetical posed by the ALJ fails to

                                   6   include a claimant’s limitations. See Ross v. Berryhill, 711 Fed. Appx. 384, 387 (9th Cir. 2017).

                                   7   Here, the VE’s recommendations were based on hypotheticals posed by the ALJ. Those

                                   8   hypotheticals included a few of the physical limitations discussed by Dr. Gesuk and none of the

                                   9   mental limitations discussed by Dr. Furze.380

                                  10         As discussed above, the ALJ committed reversible error in failing to discuss the plaintiff’s

                                  11   treating rheumatologist and failed to provide legally sufficient reasons for discounting the

                                  12   plaintiff’s testimony and the medical-opinion evidence provided by Drs. Furze and Smith. Thus,
Northern District of California
 United States District Court




                                  13   “it follows that the hypothetical the ALJ posed to the vocational expert is potentially flawed due to

                                  14   a failure to include the limitations” contained in that testimony. Id. (citing Bray v. Comm’r of Soc.

                                  15   Sec. Admin., 554 F.3d 1219, 1228 (9th Cir. 2009) (“If an ALJ’s hypothetical does not reflect all of

                                  16   the claimant’s limitations, then the expert’s testimony has no evidentiary value to support a

                                  17   finding that the claimant can perform jobs in the national economy.”)) The court holds that the

                                  18   ALJ erred in relying on this flawed VE testimony.

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27   379
                                             Mot. – ECF No. 15 at 15.
                                  28   380
                                             See AR 888–89.

                                       ORDER – No. 18-cv-01198-LB                         48
                                   1                                         CONCLUSION

                                   2      The plaintiff’s motion for summary judgment is granted, and the Commissioner’s cross-

                                   3   motion for summary judgment is denied. The court remands the case for reconsideration

                                   4   consistent with this order.

                                   5

                                   6      IT IS SO ORDERED.

                                   7      Dated: March 25, 2019

                                   8                                                 ______________________________________
                                                                                     LAUREL BEELER
                                   9                                                 United States Magistrate Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28

                                       ORDER – No. 18-cv-01198-LB                    49
